Exhibit 10.5


LEASE






Between


TRT LEASECO, LLC,


a Delaware limited liability company







--------------------------------------------------------------------------------





as Landlord






and


BNSF RAILWAY COMPANY
(f/k/a The Burlington Northern and Santa Fe Railway Company),
a Delaware corporation



--------------------------------------------------------------------------------





as Tenant














Dated as of June 1, 2014







--------------------------------------------------------------------------------

Exhibit 10.5


 
 
 
 
TABLE OF CONTENTS
 
 
 
 
 
 
 
 
 
Page
1.
BASIC LEASE PROVISIONS
1
2.
INTENTIONALLY OMITTED
9
3.
PREMISES
9
4.
NO MERGER OF TITLE
9
5.
RENEWAL OPTIONS
9
6.
USE
10
7.
FIXED RENT
11
8.
NET LEASE; TRUE LEASE
12
9.
CONDITION
12
10.
LIENS
13
11.
REPAIRS AND MAINTENANCE
13
12.
COMPLIANCE WITH LAWS
13
13.
ACCESS TO PREMISES BY LANDLORD
14
14.
WAIVER OF SUBROGATION
14
15.
DAMAGE; DESTRUCTION
14
16.
CONDEMNATION
15
17.
ASSIGNMENT AND SUBLETTING
16
18.
ALTERATIONS
17
19.
SIGNS
17
20.
SURRENDER
17
21.
SUBORDINATION OF LEASE
18
22.
INTENTIONALLY OMITTED
19
23.
UTILITIES
19
24.
TENANT DEFAULT
19
25.
LANDLORD DEFAULT
21
26.
RENT PAYMENTS
22
27.
HOLDOVER
22
28.
NOTICES
22
29.
INDEMNITY
23
30.
INTENTIONALLY OMITTED
24
31.
INTENTIONALLY OMITTED
24
32.
TAXES
24
33.
INSURANCE
26
34.
LANDLORD EXCULPATION
27
35.
LANDLORD'S TITLE
28
36.
QUIET ENJOYMENT
28
37.
FINANCIAL STATEMENTS
28
38.
BROKER
28
39.
TRANSFER OF TITLE
28
40.
HAZARDOUS MATERIALS
29
41.
ESTOPPEL CERTIFICATE
32






--------------------------------------------------------------------------------

Exhibit 10.5


42.
NOTICE OF LEASE
32
43.
MISCELLANEOUS
32
44.
RIGHT OF FIRST OFFER
34
45.
RIGHT OF FIRST REFUSAL
35
46.
SECTION 1031 LIKE-KIND EXCHANGE
36



LIST OF SCHEDULES AND EXHIBITS


Schedule l(c) Access Area Agreements
Schedule l(h) Schedule of Fixed Rent
Schedule l(m) Existing Property Agreements Schedule 7(h) Section 467 Allocations






Exhibit A-1    Legal Description of Premises (rail yard)


Exhibit A-2    Legal Description of Premises (building)


Exhibit A-3    Legal Description of Premises (aerobic septic parcel)


Exhibit B    Legal Description of Access Area


Exhibit C    Form of Subordination, Non-disturbance and Attornment Agreement


Exhibit D-1    Form of Tenant Estoppel
Exhibit D-2    Form of Landlord Estoppel
Exhibit E    Form of Memorandum of Lease





--------------------------------------------------------------------------------

Exhibit 10.5


LEASE




This Lease (this "Lease") is made as of June 1, 2014 (the "Commencement Date"),
between TRT LEASECO, LLC, a Delaware limited liability company, having an
address at 8811 FM 1960 Bypass, Suite 310, Humble, TX 77338, as landlord
("Landlord"), and BNSF RAILWAY COMPANY (f/k/a The Burlington Northern and Santa
Fe Railway Company), a Delaware corporation, having an address at 2600 Lou Menk
Drive, Fort Worth, TX 76131, as tenant ("Tenant").




W I T N E S S T H:


In consideration of the rents, covenants and conditions herein set forth,
Landlord and Tenant do hereby covenant, promise and agree as follows:






(a)
BASIC LEASE PROVISIONS



The following sets out certain fundamental provisions and definitions pertaining
to this Lease:


(a)Landlord notice address:


TRT Leaseco, LLC
8811 FM 1960 Bypass Suite 310
Humble, TX 77338 Attention: Marcus Goering


with copy to:


Dechert LLP Cira Centre
2929 Arch Street
Philadelphia, PA 19104 Attention: Richard D. Jones, Esq.


(b)
Tenant notice address:



BNSF Railway Company
2500 Lou Menk Drive
Fort Worth, TX 76131
Attention: AVP Facilities and Property Management




with copy to:


BNSF Railway Company
2600 Lou Menk Drive
Fort Worth, TX 76131
Attention: AVP Contracts & Joint Facilities


(c)Access Areas: Those certain areas, roadways and pathways that provide access
to the Premises through the parcel adjacent to the Premises described on Exhibit
B, which access is granted pursuant to those agreements (as amended from time to
time, subject to the written consent of Tenant, which shall not be unreasonably
withheld, conditioned or delayed, provided, that there is no material adverse
impact to the utility of the Premises and/or Tenant's access to the Premises)
listed





--------------------------------------------------------------------------------

Exhibit 10.5


on Schedule l(c) (collectively, the "Access Area Agreements").


(d)Building: The one story structure with tower constructed on a slab and
located on the parcel described on Exhibit A-2.


(e)
Commencement Date: The date set forth in the Preamble.



(f)Exhibits: All Exhibits and Schedules to this Lease are incorporated herein
for all purposes by this reference.


(g)
Expiration Date: May 31, 2034, unless extended by a Renewal Option.



(h)Fixed Rent: An amount equal to Seven Hundred Seventy-Seven Thousand Two
Hundred Eighty and No Cents Dollars ($777,280.00) per month escalated at two and
one­ quarter percent (2.25%) annually on a compound basis commencing with the
first anniversary of the Commencement Date (including any Extension Periods). A
schedule of Fixed Rent is attached hereto as Schedule 1(h).


(i)Initial Term: The 20-year period commencing on the Commencement Date and
ending on the Expiration Date.


As used in this Lease, "Term" shall include the Initial Term and any Extension
Period thereof that becomes effective pursuant to Section 5 of this Agreement.


(j)    Lease Default Rate: Twelve percent (12%) per annum, compounded monthly,
accruing from the due date of such payment of Fixed Rent, Additional Rent or any
other amounts due under the Lease. It is the intention of the parties hereto to
conform strictly to the applicable usury laws, and whenever any provision herein
provides for payment by Tenant to Landlord of interest at a rate in excess of
the highest legal rate permitted to be charged, such rate herein provided to be
paid shall be deemed reduced to such highest legal rate.


(k)    Lender: Any person that makes a loan or loans (such loan or loans
collectively referred to herein as the "Loan") to Landlord or its affiliate
which is secured directly or indirectly by a mortgage, deed of trust or similar
instrument with respect to the Premises and of which Tenant is advised in
writing by Landlord.


(l)    Payment of Fixed Rent: As set forth in Section 7(a), Fixed Rent shall be
initially paid by wire transfer to the account set forth below or such other
account as Landlord may designate in a written notice to Tenant:


Bank: Wells Fargo Northwest, NA
ABA: 121-000-248
For Credit to the Account of: Corporate Trust Services
Account No: 051-09221-15
For Further Credit to: Texas Rail Terminal, LLC
Account No: 22667300
Reference: TRT Lockbox 44362


(m)Permitted Encumbrances: (i) those covenants, restrictions, reservations,
liens, conditions, encroachments, easements, encumbrances and other matters of
title that affect the Premises or Access Areas as set forth on Schedule 1(m), or
which arise after the date hereof due to the acts or omissions of Landlord with
Tenant's written consent, such consent not to be unreasonably withheld,
conditioned or delayed if such matter of title does not materially interfere
with Tenant's use of the Premises, or which are consented to in writing by
Landlord and Tenant (collectively, "Property Agreements"), (ii) all Taxes, and
(iii) all Laws.


(n)Premises: Those three (3) certain lots or parcels of real estate which are
described on Exhibit A-1, A-2 and A-3 hereto (the "Land"), together with (i) all
rights and interest of Landlord in the Property Agreements, but subject to the
terms, restrictions and limitations set forth therein and the rights of third
parties thereunder, and the other Permitted Encumbrances, and (ii) all rights
and interest of Landlord to the roadways, pathways, Building, lighting,
electrical, mechanical, plumbing, heating, septic system towers, ventilation and
air conditioning systems located on the Land, subject, however, to the Permitted
Encumbrances, and (iii) all rail track facilities and related appliances,
switches and components, including those located on any surface and subsurface
areas, and the other fixtures and equipment, in each case attached or
appurtenant to the





--------------------------------------------------------------------------------

Exhibit 10.5


Land, subject, however, to the Permitted Encumbrances.


(o)
Qualified Investment Buyer: shall mean, one or more of the following:



(i)a real estate investment trust, bank, saving and loan association, investment
bank, insurance company, trust company, commercial credit corporation, pension
plan, pension fund or pension advisory firm, mutual fund, government entity or
plan, sovereign wealth fund, private equity fund, REIT or real estate operating
company, provided that any such entity referred to in this clause (i) has total
assets (in name or under management or advisement) in excess of TWO HUNDRED
FIFTY MILLION DOLLARS ($250,000,000) (exclusive of the Premises) (the "Investor
Eligibility Requirements");


(ii)an institution substantially similar to any of the entities described in
clause (i) or clause (iii) that satisfies the Investor Eligibility Requirements;
or


(iii)any entity 100% owned by and controlled by, controlling or under common
control with any one or more of the entities described in clause (i) or clause
(ii) above.


As used in this Agreement, "Control" shall mean the power to direct or cause the
direction of the management or policies of an entity, whether through the
ability to exercise voting power, by contract or otherwise. "Controlled by",
"Controlling" and "under common Control with" shall have the respective
correlative meaning thereto.


(p)Renewal Options: The Tenant shall have the option (each, a "Renewal Option")
to extend the Initial Term of this Lease for up to two additional periods of
five years in duration (each such period, an "Extension Period") on and subject
to the terms and conditions of Section 5 of this Lease.


(q)Certain Definitions: The following terms shall have the definitions given to
them in the following Sections of this Lease:









--------------------------------------------------------------------------------

Exhibit 10.5


 
 
 
 
1031 Exchange
Section 46
 
Access Areas
Section l (c)


 
Access Area Agreements
Schedule l (c)
 
Additional Rent
Section 7(e)
 
Affiliate
Section 45(a)
 
Alteration or Alterations
Section 18(a)
 
Bona Fide Offer
Section 45(a)
 
Building
Section 1(d)
 
Building Trade Fixtures
Section 20
 
Business Day
Section 43(1)
 
Casualty
Section 15(a)
 
Commencement Date
Preamble
 
Competitor
Section 45(a)
 
Condemnation
Section 16(a)
 
Consumer
Section 45(a)
 
Designated Person
Section 43(n)
 
Discount Rate
Section 24(g)
 
Due Date
Section 7(a)
 
Environmental Laws
Section 40(a)
 
Event of Default
Section 24(a)


 
Exercise Period
Section 45(a)­


 
Exhibits
Section 1(f)








--------------------------------------------------------------------------------

Exhibit 10.5




 
Existing Agreements
Preamble
 
Expiration Date
Section I (g)
 
Extension Notice
Section 5(a)
 
Extension Periods
Section 1(p)
 
Fixed Rent
Section 1(h)
 
Hazardous Materials
Section 40(a)
 
Indemnified Parties
Section 29
 
Initial Term
Section 1(i)
 
Investor Eligibility Requirements
Section l (o)
 
Land
Section 1(n)
 
Landlord
Preamble
 
Laws
Section 12
 
Lease
Preamble
 
Lease Condemnation Termination Date


Section 16(b)
 
Lease Default Rate
Section l(j)
 
Lender
Section l(k)
 
Loan
Section l(k)
 
Major Condemnation
Section 16(b)
 
Minor Condemnation
Section 16(c)
 
Mortgage
Section 21(a)
 
Permitted Encumbrances
Section 1(m)
 
Premises
Section 1(n)
 
Property Agreements
Section l (m)
 
Qualified Investment Buyer
Section 1(o)
 
Railroad Enterprise
Section 45(a)
 
Remedial Work
Section 40(e)
 
Renewal Options
Section l (p)
 
Restoration
Section 15(c)
 
ROFO Negotiation Period
Section 44(b)
 
ROFO Notice
Section 44(a)
 
ROFO Offer
Section 44(b)
 
ROFO Request
Section 44(a)
 
ROFR Closing Period
Section 45(b)
 
ROFR Exercise
Section 45(a)
 
ROFR Notice
Section 45(a)
 
Signs
Section 19
 
SNDA Agreement
Section 21(a)
 
Sub-Surface Taking
Section 16(d)
 
Taking
Section 16(a)
 
Tax or Taxes
Section 32(a)
 
Tenant
Preamble
 
Tenant's Termination Notice
Section 16(b)
 
Term
Section 1(i)












--------------------------------------------------------------------------------

Exhibit 10.5




(b)
INTENTIONALLY OMITTED.



(c)
PREMISES.



Landlord hereby leases to Tenant, and Tenant hereby leases from Landlord, the
Premises for the Term, on the terms and on the conditions herein provided,
subject, however, to the Permitted Encumbrances. Landlord further grants to
Tenant for the Term Landlord's rights to the Access Areas, to the extent of
Landlord's rights under the Access Agreements, subject in each case to the
terms, restrictions and limitations set forth therein and in the Permitted
Encumbrances and the rights of third parties thereunder.


(d)
NO MERGER OF TITLE.



There shall be no merger of this Lease nor of the leasehold estate created
hereby with the fee estate in or ownership of the Premises and/or the Access
Areas by reason of the fact that the same entity may acquire or hold or own (i)
this Lease or such leasehold estate or any interest therein and (ii) the fee
estate or ownership of any of the Premises or any interest therein. No such
merger shall occur unless and until all persons having any interest in (x) this
Lease or such leasehold estate and (y) the fee estate in the Premises shall join
in a written, recorded instrument effecting such merger.


(e)
RENEWAL OPTIONS.



(a)Tenant shall have the right to extend the Term of the Lease for an Extension
Period commencing June 1, 2034, and, in the event Tenant has exercised the first
such Renewal Option, to extend the Term of the Lease for an additional Extension
Period commencing June 1, 2039, in each case, provided that:


(i)Tenant gives Landlord written notice (an "Extension Notice") of its election
to exercise the applicable Renewal Option not less than 150 days, nor more than
365 days prior to the then-current expiration date of the Term; and


(ii)No Event of Default with respect to the payment of Fixed Rent, Taxes or
utility charges payable by Tenant under this Lease exists as of the time of the
giving of the applicable Extension Notice and at the time of the commencement
date of the applicable Extension Period.


(b)The Fixed Rent payable by Tenant to Landlord during each Extension Period
shall be as set forth in Section 1.


(c)Tenant's occupancy of the Premises during each Extension Period shall be on
the same terms and conditions as set forth in this Lease; provided, however,
Tenant shall have no further right to extend the term of this Lease beyond May
31, 2039, or if Tenant exercises its first Renewal Option pursuant to this
Section 5, beyond May 31, 2044.


(d)If Tenant does not timely send an Extension Notice pursuant to the foregoing
provisions of this Section 5, this Section 5 shall have no force or effect and
shall be deemed deleted from this Lease.


(f)
USE.



(a)Tenant's access to the Premises pursuant to the Access Area Agreements may
only used in accordance with the terms and conditions set forth in the Access
Area Agreements.


(b)Subject to the limitations set forth in Section 6(c) below and the other
provisions of this Lease, Tenant is granted for the Term (i) the exclusive right
to use the Premises for any lawful purpose to the same extent as Landlord's
rights therein, subject to the terms, restrictions and limitations contained in
the Property Agreements and the other Permitted Encumbrances, and the rights of
third parties thereunder, and (ii) Landlord's rights under the Access
Agreements, subject to the terms, restrictions and limitations contained therein
and in the Permitted Encumbrances, and the rights of third parties thereunder.


(c)Notwithstanding anything to the contrary contained herein, Tenant's use of
the Premises shall not (i) create waste, (ii) or violate any Environmental Laws,
or (iii) unreasonably interfere with any of the Access Areas or other property
adjacent to, or in the vicinity of, the Premises. In addition, Tenant's use of
the Premises shall not violate any of the provisions of any Permitted
Encumbrance or any Access Area Agreement. Tenant shall indemnify, defend and
hold harmless Landlord and all other Indemnified Parties, from any and all
losses, liabilities, penalties, actions, suits, claims, demands, judgments,





--------------------------------------------------------------------------------

Exhibit 10.5


damages, costs or expenses suffered as a result of the violation of any such
Permitted Encumbrance or the Access Area Agreements by Tenant or its employees,
agents, contractors, representatives, licensees, subtenants or invitees. Tenant
agrees that with respect to the Permitted Encumbrances and the Access Area
Agreements, Tenant shall observe, perform and comply with and carry out the
provisions thereof required therein to be observed and performed by Landlord.


(d)Landlord shall indemnify, defend and hold harmless Tenant from any and all
losses, liabilities, penalties, actions, suits, claims, demands, judgments,
damages, costs or expenses suffered as a result of the violation of any such
Permitted Encumbrance or the Access Area Agreements by acts or omissions of
Landlord or its employees, agents, contractors, representatives, licensees,
subtenants or invitees after the date hereof.


(e)Notwithstanding anything in this Lease to the contrary, Landlord reserves the
right to grant easements affecting the Premises and/or the Access Areas for
underground pipelines or in connection with the development by owners of
property adjacent to, or in the vicinity of the Premises, and Tenant expressly
acknowledges such reservation of rights and agrees to reasonably cooperate with
Landlord in connection therewith, subject to the limitations set forth in the
following sentence. Landlord and Tenant hereby agree that Landlord may only
grant temporary and permanent easements for access, utility service or
underground pipelines through the Premises and/or the Access Areas, provided
that (i) such easements do not materially interfere with Tenant's use of the
Premises, (ii) such easements comply with Tenant's utility accommodation policy
at the time of the granting thereof, and (iii) any indemnity in favor of
Landlord under any such easement shall also inure to be benefit of Tenant.
Tenant shall provide


Landlord, promptly after request therefore, a copy or summary of Tenant's then
current utility accommodation policy. In addition, Tenant acknowledges and
agrees that the owner of the Access Areas has reserved all rights to enter in to
and/or use the Access Areas, subject to the limitations set forth in the Access
Area Agreements.


(g)
FIXED RENT.



(a)Tenant shall pay Fixed Rent to Landlord as set forth in Section 1. Fixed Rent
shall be due and payable in advance on the first day of each month (or if such
first day is not a Business Day, the first Business Day of each month),
commencing on the Commencement Date, during the Term (each such date being
referred to herein as a "Due Date").


(b)
Intentionally Omitted.



(c)If any installment of Fixed Rent is not paid on the respective Due Date,
Tenant shall pay Landlord interest on such overdue payment at the Lease Default
Rate, accruing from the Due Date of such payment until the same is paid.


(d)
Intentionally Omitted.



(e)Commencing as of the Commencement Date, all Taxes, costs, expenses and other
amounts which Tenant is required to pay pursuant to this Lease (other than Fixed
Rent), together with every fine, penalty, interest and cost which may be added
for non-payment or late payment thereof, shall constitute additional rent
("Additional Rent"). All Additional Rent shall be paid directly by Tenant to the
party to whom such Additional Rent is due. If Tenant shall fail to pay any such
Additional Rent or any other sum due hereunder when the same shall become due,
Landlord shall have all rights, powers and remedies with respect thereto as are
provided herein or by Law in the case of non-payment of any Fixed Rent and
shall, except as expressly provided herein, have the right, not sooner than ten
(10) days after written notice to Tenant (except in the event of an emergency,
as reasonably determined by Landlord, in which case prior notice shall not be
necessary) of its intent to do so, to pay the same on behalf of Tenant, and
Tenant shall repay such amounts to Landlord on demand. Tenant shall pay to
Landlord interest at the Lease Default Rate on all overdue Additional Rent and
other sums due hereunder, in each case paid by Landlord on behalf of Tenant,
from the date of payment by Landlord until repaid by Tenant. Landlord shall
cooperate with Tenant to request the applicable taxing authority(ies) to send a
copy of any tax bills and related notices to Tenant at the address provided for
in Section 1, provided, however, if any applicable taxing authority is unable or
unwilling to send such copies, Landlord shall send a copy of any tax bills and
notices it receives to Tenant at the address provided for in Section 1
reasonably promptly after receipt of any such bill or notice. All Fixed Rent and
Additional Rent shall be payable in U.S. Dollars.


(f)The parties agree that the Section 467 Allocated Rent column on Schedule 7(f)
specifically allocates Fixed Rent for the Initial Term for purposes of section
467 of the Internal Revenue Code of 1986, as amended, and section l.467-l
(c)(2)(ii)(A)(2) of the Treasury Regulations, as amended or succeeded. Each
rental period shall be 12 months in length beginning June 1st. Accordingly, the
amount of Fixed Rent allocated to each rental period, during the Term as set
forth in Schedule 1(h) is the amount of Fixed Rent allocated to each rental
period for the use of the Premises by this Lease.





--------------------------------------------------------------------------------

Exhibit 10.5




(h)
NET LEASE; TRUE LEASE.



(a)The obligations of Tenant hereunder shall be separate and independent
covenants and agreements, and Fixed Rent, Additional Rent and all other sums
payable by Tenant hereunder shall continue to be payable in all events, and the
obligations of Tenant hereunder shall continue during the Term, unless the
requirement to pay or perform the same shall have been terminated pursuant to
the provisions of Section 16. · This is an absolutely net lease and Fixed Rent,
Additional Rent and all other sums payable hereunder by Tenant shall be paid
without notice or demand, and without setoff, counterclaim, recoupment,
abatement, suspension, reduction or defense. This Lease is the absolute and
unconditional obligation of Tenant, and the obligations of Tenant under this
Lease shall not be affected by any interference with Tenant's use of any of the
Premises or the Access Areas for any reason, including, but not limited to, the
following: (i) any damage to or destruction of any of the Premises or the Access
Areas by any cause whatsoever, (ii) any Condemnation (except as otherwise
expressly provided in Section 16), (iii) the prohibition, limitation or
restriction of Tenant's use of any of the Premises or the Access Areas, (iv) any
eviction or constructive eviction by paramount title or otherwise, (v) any
default on the part of Landlord under this Lease or under any other agreement,
(vi) any latent or other defect in, or any theft or loss of any of the Premises,
or (vii) any other cause, whether similar or dissimilar to the foregoing, any
present or future Law to the contrary notwithstanding. All costs and expenses
and other obligations of every kind and nature whatsoever relating to the
Premises and the appurtenances thereto and the use and occupancy thereof (except
for any such costs, expenses or obligations incurred or contracted for by
Landlord without Tenant's prior consent; provided that such exclusion does not
apply to any costs, expenses or obligations incurred or contracted for by
Landlord in connection with exercising its rights and/or remedies under this
Lease, which shall be paid and performed by Tenant notwithstanding Tenant's lack
of consent) which may arise or become due and payable with respect to the period
which ends on the expiration or earlier termination of the Term in accordance
with the provisions hereof (whether or not the same shall become payable during
the Term or thereafter) shall be paid and performed by Tenant. Tenant shall pay
all expenses related to the maintenance and repair of the Premises, and Taxes
and insurance costs. This Lease shall not terminate and Tenant shall not have
any right to terminate this Lease (except as otherwise expressly provided in
Section 16), or to abate Fixed Rent or Additional Rent during the Term. Nothing
contained in this Section 8 shall reduce or modify in any way Section 36 or
Tenant's rights in respect of a breach of Landlord's warranty therein.


(b)Landlord and Tenant agree that this Lease is a true lease and does not
represent a financing arrangement. Each party shall reflect the transaction
represented hereby in all applicable books, records and reports (including
income tax filings) in a manner consistent with "true lease" treatment rather
than "financing" treatment.


(i)
CONDITION.



Tenant acknowledges that Tenant is fully familiar with the physical condition of
the Premises and that Landlord makes no representation or warranty express or
implied, with respect to same. Except for Landlord's covenant of quiet enjoyment
set forth in Section 36, Landlord makes no and expressly hereby denies any
representations or warranties regarding the condition or suitability of, or
title to, the Premises to the extent permitted by Laws, and Tenant waives any
right or remedy otherwise accruing to Tenant on account of the condition or
suitability of the Premises, or, except with respect to Landlord's warranty set
forth in Section 36, title to the Premises, and Tenant agrees that it takes the
Premises "As Is," without any such representation or warranty, including,
without limitation, any implied warranties. Tenant has examined the Premises and
title to the Premises, and has found all of the same satisfactory for all
purposes.


(j)
LIENS.



Tenant shall not, directly or indirectly, create, or permit to be created or to
remain, and shall remove and discharge (including, without limitation, by any
statutory bonding procedure or any other bonding procedure reasonably
satisfactory to Landlord which shall be sufficient to prevent any loss of the
Landlord's interest in the Premises) within thirty (30) days after obtaining
knowledge thereof, any mortgage, lien, encumbrance or other charge on the
Premises or the leasehold estate created hereby or any Fixed Rent or Additional
Rent payable hereunder which arises due to any work done by or for Tenant, any
labor, services, materials, supplies or equipment provided to or for Tenant, or
any acts or omissions of Tenant. Landlord shall not be liable for any labor,
services or materials furnished to Tenant or to any party holding any portion of
the Premises through or under Tenant and no mechanic's or other liens for any
such labor, services or materials shall attach to the Premises or the leasehold
estate created hereby.


(k)
REPAIRS AND MAINTENANCE.



(a)Upon the expiration or termination of this Lease, Tenant shall be required to
deliver the rail track structure





--------------------------------------------------------------------------------

Exhibit 10.5


and rail roadbeds on the Premises in a condition that meets FRA Class 1
standards to the extent the structure and rail roadbeds located on the Premises
as of the date hereof meet FRA Class 1 standards, or, to the extent any portion
thereof does not meet such standards as of the Commencement Date, such portion
shall be delivered in condition consistent with its condition as of the
Commencement Date.


(b)Landlord shall not be required to make any repair, replacement, maintenance
or other work whatsoever, or to maintain the Premises in any way, and Tenant
waives the right to make repairs, replacements or to perform maintenance or
other work at the expense of the Landlord, which right may be provided for in
any Laws. Nothing in the preceding sentence shall be deemed to preclude Tenant
from being entitled to insurance proceeds or awards for any taking, to the
extent provided in this Lease.


(l)
COMPLIANCE WITH LAWS.



During the Term, Tenant shall comply with all Laws relating to the Premises. As
used herein, (i) the term "Laws" shall mean all present and future laws, common
law, statutes, codes, ordinances, orders, judgments, decrees, injunctions,
rules, regulations and requirements, even if unforeseen or extraordinary, of
every duly constituted governmental authority or agency (but excluding those
which by their terms are not applicable to and do not impose any obligation on
Tenant, Landlord or the Premises or which are due to take effect after
expiration of the Term)


relating to the Premises or any portion thereof, or which may be applicable to
Tenant, or which may be applicable to the use, manner of use, occupancy,
possession, operation, maintenance, alteration, repair or reconstruction of the
Premises. Nothing in this Lease shall be deemed a waiver of the preemptive
effect of any federal or state law.


13.ACCESS TO PREMISES BY LANDLORD.


Upon reasonable advance notice to Tenant, and during Tenant's business hours,
Landlord and Lender, if applicable, and their respective employees, contractors,
agents, representatives, invitees and investors may enter onto the Premises to
(i) show the Premises to purchasers and potential purchasers, and to mortgagees
and potential mortgagees, or (ii) for the purpose of inspecting the Premises;
provided, that, for purposes of clause (ii) of this sentence, Landlord shall not
be required to give notice prior to entry onto the Premises in the event of an
emergency situation provided, however, Landlord may not come within ten (10)
feet of the centerline of any track infrastructure (except in the event of an
emergency situation). Upon reasonable advance notice to Tenant, during the last
one hundred fifty (150) days of the then-current Term, unless Tenant shall have
exercised the next Renewal Option, Landlord also may enter onto the Premises to
show the Premises to persons wishing to rent the same. No such entry shall
constitute an eviction of Tenant but any such entry shall be done by Landlord in
such reasonable manner as to reasonably minimize any disruption of Tenant's
business operation. Landlord shall comply with, and shall cause any of its
admittees pursuant to this section to comply with, Tenant's reasonable safety
requirements related to entry upon active rail property. Any such entry by
Landlord and its admittees upon the Premises may, at Tenant's discretion, be
subject to mandatory escort by Tenant and shall not unreasonably interfere with
Tenant's operations. Except with respect to any entry in a non-emergency
situation in accordance with the terms of this Section 13, Tenant shall not be
responsible for any damage or destruction of property or personal injury or
death suffered on the Premises by Landlord, Lender or their respective
employees, contractors, representatives, invitees or investors arising from such
permitted entry pursuant to this Section 13, and Landlord shall indemnity and
hold Tenant harmless from any claims for damage or destruction of property or
personal injury or death asserted against Tenant by any such persons in
connection with such entry.


14.
WAIVER OF SUBROGATION.



Notwithstanding anything in this Lease to the contrary, Landlord and Tenant each
waive any rights of action for negligence against the other party, which rights
of action may arise during the Term for damage to the Premises or to the
property therein resulting from any fire or other casualty, but only to the
extent covered by insurance.


15.
DAMAGE; DESTRUCTION.



(a)In the event of any damage to or destruction of the Premises by fire, flood
or other casualty during the Term (a "Casualty"), Tenant shall give Landlord and
Lender, if applicable, prompt written notice thereof. Tenant shall adjust,
collect and compromise any and all claims covered by insurance. Thereafter,
Tenant shall promptly send Landlord copies of all material notices,
correspondence and pleadings given or received by Tenant relating to any such
Casualty.


(b)In the event of any such Casualty (whether or not insured against), the Term
shall continue, and there shall





--------------------------------------------------------------------------------

Exhibit 10.5


be no abatement or reduction of Fixed Rent, Additional Rent or of any other sums
payable by Tenant hereunder.


(c)Following any Casualty, Tenant shall take reasonable steps to ensure that the
Premises are secure and do not pose any risk or harm to any persons or to any
adjoining property. Tenant shall repair and restore the Premises as nearly as
possible to at least a condition as required by Section 11 and subject to
Section 18 (such restoration or repair of the Premises, whether in connection
with a Condemnation or a Casualty, as the context requires, herein called a
"Restoration") in accordance with all Laws and all other terms of this Lease.


(d)Tenant waives the benefit of any Law that provides Tenant any abatement or
termination rights by virtue of a Casualty. To the extent that (i) termination
rights by virtue of a Casualty are unwaivable under Laws and (ii) this Lease is
terminated as a result of a Casualty, Tenant's obligation to repair and restore
any damaged portion of the Premises pursuant to Section 14(c) above shall
expressly survive any such termination, and Tenant, its agents and contractors
have the right of entry upon the Premises to conduct such repair and
Restoration.


16.
CONDEMNATION.



(a)Promptly upon obtaining knowledge of any proceeding for condemnation or
eminent domain that has been filed in a court of competent jurisdiction with
respect to the Premises, Tenant and Landlord shall each notify the other, and
each shall be entitled to participate in such proceeding at their respective
expense. In connection with any final adjudication of rights of a third party to
take possession of all or part of the Premises (a "Taking" or "Condemnation"),
if such Taking constitutes (i) a Major Condemnation, Landlord shall be entitled
to the entire amount of any award or payment with respect to such taking, and
Tenant hereby irrevocably assigns to Landlord any rights of Tenant to any such
award or payment in respect of any Condemnation of the Premises (including, but
not limited to any award or payment granted for the residual value of Tenant's
leasehold interest pursuant to this Lease), or (ii) a Minor Condemnation,
Landlord shall be entitled to the entire amount of any award or payment with
respect to its interest in the Premises, and Tenant shall be entitled to the
entire amount of any award or payment with respect to its leasehold interest.


(b)In the event of a Taking of (i) the entire Premises or (ii) a material
portion of the land comprising the Premises which would, in Tenant's reasonable
judgment, result in a loss of use of more than fifty percent (50%) of the rail
track space on the Premises (a "Major Condemnation"), then not later than ninety
(90) days after the Taking has occurred, Tenant may serve written notice upon
Landlord ("Tenant's Termination Notice") of Tenant's intention to terminate this
Lease on any Fixed Rent payment Due Date specified in such notice, which Due
Date shall be no sooner than ninety (90) days after Tenant's Termination Notice
but, in any event, not later than the last day of the Term of this Lease (such
date, the "Lease Condemnation Termination Date"). If a Major Condemnation
occurs, all Fixed Rent, Additional Rent and other charges due under this Lease,
up and through the Lease Condemnation Termination Date, shall be payable on or
before the Lease Condemnation Termination Date.
(c)In the event of any Taking of a portion of the Premises which does not result
in a termination of this Lease (a "Minor Condemnation"), this Lease shall
terminate only with respect to such the part of the Premises which are the
subject of such Taking. Tenant shall promptly commence and diligently complete
the Restoration of the Premises in accordance with all Laws and all other terms
of this Lease, provided that Tenant shall not be obligated to expend more than
the amount of the award payable to Tenant under this Lease in connection with
such Minor Condemnation. If a Minor Condemnation occurs, the Fixed Rent due to
Landlord shall be reduced by the percentage of the rail track space that is lost
in connection with such Taking.
(d)Notwithstanding anything in this Lease to the contrary, if there is a Taking
with respect to any real property located below the grade level of the Premises
(a "Sub-Surface Taking") (whether for pipelines or other purposes), as long as
such taking does not result in a Major Condemnation, the Term shall continue and
there shall be no abatement or reduction of Fixed Rent, Additional Rent or of
any other sums payable by Tenant pursuant to this Lease.


(e)Tenant shall retain its rights under applicable Law to oppose any proposed
Taking (but Tenant shall nevertheless be subject to any Taking that is effected
notwithstanding any attempts by Tenant to oppose such Taking).


17.
ASSIGNMENT AND SUBLETTING.



(a)Tenant shall not have the right to assign this Lease, or to sublet the whole
or any part of the Premises without the prior written consent of Landlord, which
consent may be granted or withheld in Landlord's sole and absolute discretion;
provided, however, (i) Tenant may assign its right under this Lease without the
consent of Landlord (A) if such assignment occurs as a result of a sale or
transfer of all or substantially all of Tenant's assets located within a one
hundred (100) mile radius of the Dayton, Texas area, or (B) pursuant to a
merger, sale, consolidation or combination of Tenant or by order or decree of
any governmental authority, and





--------------------------------------------------------------------------------

Exhibit 10.5


(ii) Tenant may sublet any portion of the Premises if the terms of the proposed
sublease require the sublessee to maintain the portion of the Premises covered
by such sublease in a manner consistent with the standard of maintenance that
Tenant utilizes for similar facilities owned by Tenant of similar size, but in
no event less than the standards required under the terms of this Lease. In the
event of a subletting hereunder, Tenant shall deliver to Landlord a copy of such
sublease within fifteen (15) days after execution thereof. In the event of any
assignment of Tenant's interest in this Lease or any subletting of all or any
portion of the Premises, Tenant, and its successors and assigns shall remain
fully liable for all obligations of Tenant hereunder, which liability of Tenant
shall be and remain that of a primary obliger and not a guarantor or surety.
Tenant agrees that in the case of an assignment of this Lease, Tenant shall,
within fifteen (15) days after the execution and delivery of any such
assignment, deliver to Landlord (i) a duplicate original of such assignment in
recordable form and (ii) an agreement executed and acknowledged by the assignee
in recordable form whereby the assignee shall agree to assume, observe and
perform all of the terms and provisions of this Lease on the part of the Tenant
to be observed and performed from and after the date of such assignment. Tenant
agrees that in the case of an assignment of this Lease requiring written consent
of Landlord, Tenant shall deliver copies of any such assignment(s) to Landlord
upon request of Landlord. Notwithstanding anything herein to the contrary, in
connection with Tenant's exercise of its right of first offer pursuant to
Section 44 or its right of first refusal pursuant to Section 45, Tenant may
assign its purchase rights (but not its obligations) to an exchange intermediary
pursuant to Section 46 without the consent of Landlord.


(b) Subject to Section 44 and Section 45, Landlord may freely transfer the
Premises and this Lease without the consent of Tenant.


18.
ALTERATIONS.



(a)Tenant may make any structural or non-structural, interior and/or exterior
alterations, changes, modifications, additions, improvements, reconstructions or
replacements at the Premises which are in compliance with the terms of the
Property Agreements (individually, "Alteration" and collectively, the
"Alterations"), provided, however, that (i) Tenant shall obtain the prior
written consent of Landlord, which consent may be granted or withheld in
Landlord's sole and absolute discretion, to any Alteration which materially
adversely affects the use of the Access Areas, and (ii) Tenant shall obtain the
prior written consent of Landlord, which consent shall not be unreasonably
withheld or delayed, to any structural Alteration of the Building or any
Alteration that materially affects the gas, heating, plumbing, or any other
systems servicing the Premises. All Alterations shall comply with applicable
Laws.


(b)Tenant agrees that in connection with any Alteration: (i) all such
Alterations shall be performed in a good and workmanlike manner, and in
compliance with all applicable Laws;
(ii) Tenant shall promptly pay all costs and expenses of any such Alteration;
(iii) Tenant shall procure and pay for all permits and licenses required in
connection with any such Alteration required by applicable Laws; and (iv) to the
extent required under applicable Laws, all Alterations shall be made under the
supervision of an architect or engineer and in accordance with plans and
specifications which shall be submitted to Landlord (for information purposes
only) prior to the commencement of the Alterations.


19.
SIGNS.



At Tenant's sole cost, Tenant may install, replace, relocate and maintain and
repair in and on the Building, such signs, awnings, lighting effects and
fixtures as may be used from time to time by Tenant (collectively, "Signs"). All
Signs of Tenant shall comply with Laws.


20.
SURRENDER.



At the expiration or within 30 days after any earlier termination of this Lease,
Tenant shall surrender the Premises to Landlord in the condition required by
Section 11. All Alterations existing on the Premises at such time, except
Tenant's furniture and those moveable trade fixtures that are located inside the
Buildings, such as computer(s) and other similar moveable equipment and shelving
(collectively, "Building Trade Fixtures"), shall become the property of Landlord
and shall remain upon and be surrendered with the Premises as a part thereof at
the termination or other expiration of the Term. At the expiration or
termination of the Term, Tenant shall remove its Building Trade Fixtures and all
rail cars, locomotives and other equipment or personal property as well as its
Signs and identification marks, from the Premises and repair any and all damage
caused





--------------------------------------------------------------------------------

Exhibit 10.5


by such removal. Building Trade Fixtures and other personal property of Tenant
not so removed at the end of the Term or within thirty (30) days after the
earlier termination of the Term for any reason whatsoever shall, at Landlord's
sole option, be deemed abandoned and shall become the property of Landlord, and
Landlord may thereafter cause such property to be removed from the Premises. If
Tenant fails to remove any such property from the Premises, the reasonable cost
of removing and disposing of such property and repairing any damage to any of
the Premises caused by such removal shall be borne by Tenant. Landlord shall not
in any manner or to any extent be obligated to reimburse Tenant for any property
that becomes the property of Landlord as a result of such expiration or earlier
termination. The provisions of this Section 20 shall survive the termination or
expiration of this Lease.


At any time during the Term, Tenant may remove the Building Trade Fixtures, as
well as its Signs and identification marks, from the Premises, provided Tenant
repairs any and all damage caused by such removal.


21.
SUBORDINATION OF LEASE.



(a)This Lease shall be subject and subordinate to any Mortgage and to all
advances made upon the security thereof, provided that any such Lender shall
execute and deliver to Tenant a subordination, non-disturbance and attornment
agreement in the form attached hereto as Exhibit C or such other commercially
reasonable form as any Lender may request that is generally consistent with the
form attached hereto as Exhibit C ("SNDA Agreement"), which SNDA Agreement shall
provide that such Lender recognizes this Lease and agrees to not disturb
Tenant's possession of the Premises in the event of foreclosure if Tenant is not
then in default hereunder beyond any applicable cure period. This Lease shall
not be subordinate to any Mortgage for which the Lender has not entered into
such SNDA Agreement notwithstanding any consent provided by Tenant pursuant to
Sections l(m) or 21(c). Tenant agrees, upon receipt of such SNDA Agreement, to
execute such SNDA Agreement and such further reasonable instrument(s) as may be
necessary to so subordinate this Lease; provided such SNDA Agreement and other
instrument(s) are consistent with the terms of this Lease. The term "Mortgage"
shall include any mortgages, deeds of trust or any other similar hypothecations
of the Premises securing Lender's Loan to Landlord, regardless of whether or not
such Mortgage is recorded.


(b)Tenant agrees to attom, from time to time, to any Lender, and to any
purchaser of the Premises, for the remainder of the Term, provided that such
Lender or such purchaser shall then be entitled to possession of the Premises,
subject to the provisions of this Lease. This subsection shall inure to the
benefit of any Lender or such purchaser, shall apply notwithstanding that, as a
matter of Law, this Lease may terminate upon the foreclosure of the Mortgage (in
which event the parties shall execute a new lease for the remainder of the Term
containing the provisions of this Lease), shall be self-operative upon any such
demand, and no further instrument shall be required to give effect to said
provisions. Each such party shall however, upon demand of the other, execute
instruments in confirmation of the foregoing provisions reasonably satisfactory
to the requesting party acknowledging such subordination, non­ disturbance and
attomment and setting forth the terms and conditions hereof.


(c)Subject to Tenant's rights under this Section 21, Tenant hereby consents to
any assignment of this Lease by Landlord to or for the benefit of any Lender as
security for any loan provided by such Lender.


(d)If any Lender (or such Lender's successor) acquires Landlord's interest in
the Lease or the Premises, such acquisition shall be subject to the terms of
this Lease. Tenant agrees that any such transferee shall not be:


(i)liable for any act or omission of Landlord;


(ii)bound by any payment of Fixed Rent or Additional Rent that Tenant might have
paid more than one month in advance of the due date thereof.


22.
INTENTIONALLY OMITTED.



23.
UTILITIES.



Tenant agrees to make its own arrangements for and to timely pay for all
utilities consumed by it in





--------------------------------------------------------------------------------

Exhibit 10.5


the Premises.


24.
TENANT DEFAULT.



(a)Any of the following occurrences or acts shall constitute an "Event of
Default" under this Lease: if (i) Tenant shall default in the payment when due
of any installment of Fixed Rent payable hereunder, and such default shall
continue for twenty (20) days after the Due Date thereof; or (ii) Tenant shall
default in the payment when due of any installment of Additional Rent payable
hereunder and such default shall continue for thirty (30) days after written
notice of such default is sent to Tenant by Landlord; or (iii) Tenant shall
default in fulfilling any of the other covenants, agreements or obligations of
this Lease, and such default shall continue for more than thirty (30) days after
written notice thereof from Landlord specifying such default, provided, that if
Tenant has commenced to cure within said thirty (30) days, and thereafter is in
good faith diligently prosecuting same to completion, said thirty (30) day
period shall be extended, for a reasonable time (not to exceed an additional one
hundred eighty (180) days); or
(iv) any material representation or warranty made by Tenant to Landlord in this
Lease is materially false when made; or (v) Tenant (A) shall make any assignment
or other act for the benefit of creditors, (B) shall file a petition or take any
other action seeking relief under any state or federal insolvency or bankruptcy
laws, or (C) shall have an involuntary petition or any other action filed
against either of them under any state or federal insolvency or bankruptcy laws
which petition or other action is not vacated or dismissed within ninety (90)
days after the commencement thereof; or (vi) any execution or attachment shall
be issued against Tenant or any of its interest in the Premises and the same
shall not be bonded, dismissed, or discharged as required by this Lease; or
(vii) the estate or interest of Tenant in the Premises shall be levied upon or
attached in any proceeding and such estate or interest is about to be sold or
transferred and such process shall not be vacated or discharged within sixty
(60) days after such levy or attachment.


(b)If an Event of Default shall have occurred and be continuing, Landlord shall
be entitled to all remedies available at law or in equity. Without limiting the
foregoing, to the extent permitted by applicable Law, Landlord shall have the
right to give Tenant notice of Landlord's termination of the Term of this Lease.
Upon the giving of such notice, the Term of this Lease and the estate hereby
granted shall expire and terminate on such date as fully and completely and with
the same effect as if such date were the date herein fixed for the expiration of
the Term of this Lease, and all rights of Tenant hereunder shall expire and
terminate, but Tenant shall remain liable as hereinafter provided.


(c)If an Event of Default shall have occurred and be continuing, to the extent
permitted by applicable law, Landlord shall have the immediate right, whether or
not the Term of this Lease shall have been terminated pursuant to Section 24(b),
to re-enter and repossess the Premises and the right to remove all persons and
property therefrom by summary proceedings, ejectment, any other legal action or
in any lawful manner Landlord determines to be necessary or desirable. Landlord
shall be under no liability by reason of any such reentry, repossession or
removal. No such re-entry, repossession or removal shall be construed as an
election by Landlord to terminate this Lease unless a notice of such termination
is given to Tenant pursuant to Section 24(b).


(d)At any time or from time to time after a re-entry, repossession or removal
pursuant to Section 24(c), whether or not the Term of this Lease shall have been
terminated pursuant to Section 24(b), to the extent permitted by applicable Law
Landlord may (but, except to the extent expressly required by any applicable
Law, shall be under no obligation to) relet the Premises for the account of
Tenant, in the name of Tenant or Landlord or otherwise, without notice to
Tenant, for such term or terms and on such conditions and for such uses as
Landlord, in its absolute discretion, may determine. Landlord may collect any
rents payable by reason of such reletting. Landlord shall not be liable for any
failure to relet the Premises or for any failure to collect any rent due upon
any such reletting.


(e)To the extent permitted by applicable Law, no expiration or termination of
the Term of this Lease pursuant to Section 24(b), by operation of law or
otherwise, and no re-entry, repossession or removal pursuant to Section 24(c) or
otherwise, and no reletting of the Premises pursuant to Section 24(d) or
otherwise, shall relieve Tenant of its liabilities and obligations hereunder,
all of which shall survive such expiration, termination, re-entry, repossession,
removal or reletting.


(f)In the event of any expiration or termination of the Term of this Lease or
re-entry or





--------------------------------------------------------------------------------

Exhibit 10.5


repossession of the Premises or removal of persons or property therefrom by
reason of the occurrence of an Event of Default, Tenant shall pay to Landlord
all Fixed Rent, Additional Rent and other sums required to be paid by Tenant, in
each case together with interest thereon at the Lease Default Rate from the due
date thereof to and including the date of such expiration, termination,
re-entry, repossession or removal; and thereafter, Tenant shall, until the end
of what would have been the Term of this Lease in the absence of such
expiration, termination, re-entry, repossession or removal and whether or not
the Premises shall have been relet, be liable to Landlord for, and shall pay to
Landlord, as liquidated and agreed current damages: (i) all Fixed Rent,
Additional Rent and other sums which would be payable under this Lease by Tenant
in the absence of any such expiration, termination, re-entry, repossession or
removal. Tenant shall pay such liquidated and agreed current damages on the
dates on which Fixed Rent would be payable under this Lease in the absence of
such expiration, termination, re-entry, repossession or removal, and Landlord
shall be entitled to recover the same from Tenant on each such date.


(g)At any time after any such expiration or termination of the Term of this
Lease or re-entry or repossession of the Premises or removal of persons or
property thereon by reason of the occurrence of an Event of Default, whether or
not Landlord shall have collected any liquidated and agreed current damages
pursuant to Section 24(f), Landlord shall be entitled to recover from Tenant,
and Tenant shall pay to Landlord on demand, as and for liquidated and agreed
final damages for Tenant's default, an amount equal to the sum of (i) the
excess, if any of (A) the aggregate of all Fixed Rent, Additional Rent and other
sums which would be payable under this Lease, in each case from the date of such
demand (or, if it be earlier, the date to which Tenant shall have satisfied in
full its obligations under Section 24(f) to pay liquidated and agreed current
damages) for what would be the then-unexpired Term of this Lease in the absence
of such expiration, termination, re-entry, repossession or removal, discounted
at the rate equal to the then rate on U.S. Treasury obligations of comparable
maturity to such Term (the "Discount Rate") over (B) the then current fair
market rent for the Premises for the balance of the Term (as determined by an
independent third-party appraiser selected by Landlord) discounted at the
Discount Rate plus (ii) all reasonable legal fees and other costs and expenses
incurred by Landlord as a result of Tenant's default under this Lease. If any
Law shall limit the amount of liquidated final damages to less than the amount
above agreed upon, Landlord shall be entitled to the maximum amount allowable
under such Law.


Mention in this Lease of any particular remedy shall not preclude Landlord from
any other remedy at law or in equity, including the right of injunction. Tenant
waives any rights of redemption granted by any Laws if Tenant is evicted or
dispossessed, for any cause, or if Landlord obtains possession of the Premises
by reason of an Event of Default.


(h)In no event shall Tenant be liable to Landlord or any other person for
consequential, special, indirect or punitive damages (including, without
limitation, lost profits), except with respect to consequential and/or indirect
damages that may be covered by Tenant's indemnity under Section 27.


25.
LANDLORD DEFAULT.



If Landlord defaults in the performance of any of its obligations under this
Lease, Tenant shall notify Landlord of the default, and Landlord shall have
thirty (30) days after receipt of such notice to cure the specified default. If
Landlord is not reasonably able to cure the specified default within such 30-day
period, Landlord shall have such additional period of time as is reasonably
necessary to cure the specified default, provided Landlord commences the cure
within the 30-day period and thereafter for a reasonable period of time
diligently pursues and effects the cure. In no event shall Landlord be liable to
Tenant or any other person for consequential, special, indirect or punitive
damages, including, without limitation, claims for lost profits. In the event of
a default by Landlord which is not cured after notice and within the applicable
cure period, Tenant shall be entitled to exercise all remedies available at law
or in equity, subject in all instances to the terms and conditions of this Lease
(including, without limitation, Section 8 and Section 36), including rights of
injunction and specific performance. Tenant shall be entitled to recover from
Landlord and Landlord shall pay to Tenant within 15 days after demand all
reasonable legal fees and other reasonable costs and expenses incurred by Tenant
as a result of enforcing its rights in connection with Landlord's default under
this Lease.


26.
RENT PAYMENTS.



If Landlord's interest in this Lease shall pass to another, or if the Fixed Rent
or Additional Rent





--------------------------------------------------------------------------------

Exhibit 10.5


hereunder shall be assigned, or if a party, other than Landlord, shall become
entitled to collect the Fixed Rent or Additional Rent due hereunder, then notice
thereof shall be given to Tenant by Landlord in writing, or, if Landlord is an
individual and shall have died or become incapacitated, by Landlord's legal
representative, accompanied by due proof of the appointment of such legal
representative. Until such notice and proof shall be received by Tenant, Tenant
may continue to pay the rent due hereunder to the one to whom, and in the manner
in which, the last preceding installment of rent hereunder was paid, and each
such payment shall fully discharge Tenant with respect to such payment.


Tenant shall not be obligated to recognize any agent for the collection of rent
or otherwise authorized to act with respect to the Premises until written notice
of the appointment and the extent of the authority of such agent shall be given
to Tenant by the one appointing such agent. Tenant shall be entitled to rely on
any such written notice appointing such agent and on any notices given by such
agent as if such notice were given by Landlord until it has received written
notice from Landlord revoking the authority granted to such agent, and Tenant
shall be credited for all payments made in reliance on such written notices.


27.
HOLDOVER.



If Tenant shall hold over after the expiration date of the Term, or if Tenant
shall hold over after the date specified in any termination notice given by
Tenant under Section 16(b), then, in either such event, Tenant shall be a
month-to-month Tenant on the same terms as herein provided, except that the
monthly Fixed Rent will be (i) for the first three months after the expiration
of the Term, 150% of the monthly Fixed Rent, (ii) for the fourth through sixth
months after the expiration of the Term, 200% of the monthly Fixed Rent, and
(iii) for the seventh month after the expiration of the Term and each month
thereafter, 300% of the monthly Fixed Rent, which, in each case, was payable by
Tenant during the final year of the Term (or, if applicable, Extension Period)
immediately preceding such holdover period. No holding over by Tenant or payment
or acceptance of rent after the expiration of termination of this Lease shall be
construed to extend or renew the Term or in any other manner be construed as
permission by Landlord to hold over nor shall any Fixed Rent paid during the
hold over set any precedence as to future lease negotiations between Tenant and
Landlord. In the event Tenant shall be or become a holdover tenant, Tenant shall
also indemnify Landlord against all claims for damages against Landlord as a
result of Tenant's possession of the Premises, including, without limitation,
claims for damages by any tenant to whom Landlord may have leased the Premises,
or any portion thereof, for a term commencing after the expiration or
termination of this Lease and for all other losses, costs and expenses,
including reasonable attorneys' fees, incurred by reason of such holding over.


28.
NOTICES.



Whenever, pursuant to this Lease, notice, consent, approval, request or demand
shall or may be given to either of the parties by the other, and whenever either
of the parties shall desire to give to the other any notice, consent, approval,
request or demand with respect to this Lease or the Premises, each such notice,
consent, approval, request or demand shall be in writing, and any Laws to the
contrary notwithstanding, shall not be effective for any purpose unless the same
shall be given or served as follows: by mailing the same to the other party by
registered or certified mail, return receipt requested, or by delivery by
nationally recognized overnight courier service provided a receipt is required,
at its Notice Address set forth in Section 1, or at such other address as either
party may from time to time designate by notice given to the other. The date of
receipt of the notice or demand shall be deemed the date of the service thereof
(unless delivery of the notice or demand is refused or rejected, in which case
the date of such refusal or rejection shall be deemed the date of service
thereof).


29.
INDEMNITY.



Tenant shall defend Landlord and its successors and assigns and any of their
respective owners, partners, trustees, beneficial owners, members, managers,
employees, agents, officers, directors or shareholders, together with any
Lender, and any owner, partner, member, manager, trustee, beneficial owner,
officer, director, shareholder, employee or agent of any Lender or any holder of
a pass-through or similar certificate issued by a Lender (herein, collectively,
"Indemnified Parties") with respect to, and shall pay, protect, indemnify and
hold harmless the Indemnified Parties from and against, any and all liabilities,
losses, damages, penalties, costs, expenses (including, without limitation,
reasonable attorneys' fees and expenses), causes of action, suits, claims,
demands or judgments of any nature whatsoever, however caused, (a) to which any
Indemnified Party is subject





--------------------------------------------------------------------------------

Exhibit 10.5


because of Tenant's activities in the Premises or the Access Areas or in any
other real property, easements, track or roadbed used by Tenant adjacent to or
in the vicinity of the Premises or the Access Areas, or (b) arising from (i)
injury to or death of any person or persons or damage to or loss of property,
real or personal, in any manner arising therefrom, occurring on the Premises or
on the Access Areas or from Tenant's activities in the Premises or the Access
Areas or connected with the use, non-use, condition, occupancy, design,
construction, maintenance, repair or rebuilding of any thereof, whether or not
such Indemnified Party has or should have knowledge or notice of the defect or
conditions, if any, causing or contributing to said injury, death, loss, damage
or other claim, (ii) Tenant's violation of this Lease, (iii) any act or omission
of Tenant or its agents, contractors, licensees, subtenants or invitees, and
(iv) any contest referred to in Section 32(b); provided, that Tenant shall not
be required to indemnify, defend or hold harmless any Indemnified Party for any
such matters arising due to the sole negligence of an Indemnified Party in
circumstances where there is no contributing negligence by Tenant or its agents,
contractors, licensees, subtenants or invitees, or gross negligence or the
willful misconduct of such Indemnified Party. Tenant covenants upon notice from
such Indemnified Party to defend such Indemnified Party in such action, with the
expenses of such defense paid by Tenant; provided, that in connection with
Tenant's obligations to provide a defense of the Indemnified Parties hereunder,
Tenant shall be entitled to use the same counsel to defend such Indemnified
Parties so long as defense of multiple parties is reasonable under the
circumstances and so long as such common defense does not limit any reasonable
claims or defenses which could be raised by any such Indemnified Parties. The
obligations of Tenant under this Section 29 shall survive any termination or
expiration of this Lease with respect only to liabilities accruing or related to
incidents, acts, omissions or circumstances occurring prior to termination or
expiration of this Lease.


Notwithstanding the foregoing, the parties ' rights and obligations with respect
to matters set forth in Section 40 regarding Hazardous Materials shall be
governed by Section 40 rather than this Section 29.


30.
INTENTIONALLY OMITTED.



31.
INTENTIONALLY OMITTED.



32.
TAXES.



(a)Subject to the provisions hereof relating to contests, Tenant shall pay and
discharge, before any interest or penalties are due thereon, all of the
following taxes, charges, assessments, levies and other items imposed by any
governmental authority (collectively, "Tax" or "Taxes"), even if unforeseen or
extraordinary, which are imposed, assessed, or become due on or subsequent to
the Commencement Date during the Term, regardless of whether payment thereof is
due prior to, during or after the Term: all Taxes of every kind and nature
(including, without limitation, real, ad valorem and personal property), on or
with respect to the Premises, the Fixed Rent or Additional Rent payable
hereunder, this Lease or the leasehold estate created hereby; all charges and/or
assessments for any easement or agreement maintained for the benefit of the
Premises; and all general and special assessments, levies, water and sewer
assessments and other utility charges, use charges and rents and all other
public charges and/or Taxes whether of a like or different nature. Landlord
shall promptly deliver to Tenant any bill or invoice Landlord receives with
respect to any Tax; and Landlord's failure to deliver any such bill or invoice
shall defer Tenant's obligation to pay such Tax until thirty (30) days from
Tenant's receipt of written notice thereof. Landlord agrees to cooperate with
Tenant to enable Tenant to receive tax bills directly from the respective taxing
authorities. Nothing herein shall obligate Tenant to pay, and the term "Taxes"
shall exclude (unless the Taxes referred to in clauses (i) and (ii) below are in
lieu of or a substitute for any other Tax or assessment upon or with respect to
any of the Premises which, if such other Tax or assessment were in effect on the
date hereof, would be payable by Tenant hereunder or by Law), federal, state,
local or foreign (i) franchise tax (including, without limitation, Texas
franchise taxes), or capital stock or similar Taxes, if any, of Landlord, (ii)
income, excess profits or other Taxes, if any, of Landlord, determined on the
basis of or measured by Landlord's net income, (iii) any estate, inheritance,
succession, gift, capital levy or similar Taxes of Landlord, (iv) Taxes imposed
upon Landlord under Section 59A of the Internal Revenue Code of 1986, as
amended, or any similar state, local, foreign or successor provision , (v) any
amounts paid by Landlord pursuant to the Federal Insurance Contribution Act
(commonly referred to as FICA), the Federal Unemployment Tax Act (commonly
referred to as FUTA), or any analogous state unemployment tax act, or any other
payroll related Taxes, including, but not limited to, any required withholdings
relating to wages, (vi) any Taxes in connection with the transfer or other
disposition of any interest (including, without limitation, any Taxes arising
out of a change of control of Landlord or any other Person (other than Tenant
and holder of any direct or indirect interest in Tenant) holding an interest in
the Premises), other than Tenant's (or any person claiming under Tenant), in the
Premises or this Lease, to any person or entity, including, but not limited to,
any transfer, capital gains, sales, gross receipts , value added, income, stamp,
real property gains or withholding Tax, and (vii) any interest, penalties,
professional fees or other charges relating to any item listed in clauses (i)
through (vi) above; provided, further, that Tenant is not responsible for making
any additional payments in excess of amounts which would have otherwise





--------------------------------------------------------------------------------

Exhibit 10.5


been due, as Tax or otherwise, but for a withholding requirement which relates
to the particular payment and such withholding is in respect to or in lieu of a
Tax which Tenant is not obligated to pay; and provided, further, that if at any
time during the Term of this Lease, the method of taxation shall be such that
there shall be assessed, levied, charged or imposed on Landlord a Tax upon the
value of the Premises or any present or future improvement or improvements on
the Premises, including any Tax which uses rents received from Tenant as a means
to derive value of the property subject to such Tax, then all such levies and
Taxes or the part thereof so measured or based shall be payable by Tenant, but
only to the extent that such levies or Taxes would be payable if the Premises
were the only property of Landlord, and Tenant shall pay and discharge the same
as herein provided. In the event that any assessment against the Premises is
payable in installments, Tenant may pay such assessment in installments; and in
such event, Tenant shall be liable only for those installments which become due
and payable prior to or during the Term, or which are appropriately allocated to
the Term even if due and payable after the Term. Tenant shall deliver, or cause
to be delivered, to Landlord and Lender, if applicable, promptly upon Landlord's
written request, evidence reasonably satisfactory to Landlord and Lender, if
applicable, that the Taxes required to be paid pursuant to this Section 32 have
been so paid and are not then delinquent.


(b)
Tax Contests



(i)If a written claim is made against Landlord for Taxes with respect to which
Tenant may be liable, Landlord shall promptly give Tenant notice in writing of
such claim and shall furnish Tenant with a copy of the claim received from the
taxing authority.


(ii)After prior written notice to Landlord, at Tenant's sole cost, Tenant may
contest (including seeking an abatement or reduction of) in good faith any Taxes
with respect to which Tenant may be liable hereunder; provided, that (i) Tenant
first shall satisfy any Laws, including, if required, that the Taxes be paid in
full before being contested, (ii) no Event of Default has occurred and is
continuing, and (iii) failing to pay such Taxes will not subject Landlord to
criminal or civil penalties or fines or to prosecution for a crime, or result in
the sale, forfeiture or loss of any portion of the Premises, the Fixed Rent or
any Additional Rent. Tenant agrees that each such contest shall be promptly and
diligently prosecuted to a final conclusion, except that Tenant shall have the
right to attempt to settle or compromise such contest through negotiations.
Tenant shall pay and shall indemnify, defend and hold Landlord and all other
Indemnified Parties harmless against any and all losses, judgments, decrees and
costs (including, without limitation, all reasonable attorneys' fees and
expenses) in connection with any such contest and shall promptly, after the
final determination of such contest, fully pay and discharge the amounts which
shall be levied, assessed, charged or imposed or be determined to be payable
therein or in connection therewith, together with all penalties, fines,
interest, costs and expenses thereof or in connection therewith, and perform all
acts the performance of which shall be ordered or decreed as a result thereof.
At Tenant's sole cost, Landlord shall assist Tenant as reasonably necessary with
respect to any such contest, including joining in and signing applications or
pleadings. Any rebate applicable to any portion of the Term shall belong to
Tenant.




33.
INSURANCE.



(a)Tenant shall maintain All-Risk insurance for the Building for one hundred
percent (100%) of its replacement value. Said All-Risk policy shall not exclude
flood coverage if the Premises is located in a Flood Zone A, and shall not
exclude earthquake coverage.


(b)Tenant shall maintain Commercial General Liability insurance reasonably
acceptable to Landlord in an amount of at least TEN MILLION DOLLARS
($10,000,000) per occurrence, with a deductible not to exceed THREE HUNDRED
FIFTY THOUSAND DOLLARS ($350,000), except that the deductible requirement shall
not be applicable if Tenant self-insures pursuant to Section 33(j). Such
insurance shall name Landlord and Lender as an additional insured and shall
include coverage for (i) property damage liability, including but not limited
to, damage or destruction of any and all property including public liability,
bill of lading and foreign line rolling stock, (ii) seepage and pollution
liability, and (iii) contractual liability for the liability assumed in this
Lease. All General Liability policies shall have both the Railroad and XCU
exclusions removed.


(c)Tenant shall maintain Pollution Liability Coverage, if not specifically
provided under the general liability policy, in an amount of at least FIVE
MILLION DOLLARS ($5,000,000) per occurrence, with a deductible not to exceed
THREE HUNDRED FIFTY THOUSAND DOLLARS ($350,000), except that the deductible
requirement shall not be applicable if Tenant self-insures pursuant to Section
33(j).







--------------------------------------------------------------------------------

Exhibit 10.5


(d)Tenant shall maintain Business Automobile Coverage Insurance containing a
combined single limit of at least ONE MILLION DOLLARS ($1,000,000) per
occurrence or claim, with a deductible not to exceed THREE HUNDRED FIFTY
THOUSAND DOLLARS ($350,000) including but not limited to coverage for bodily
injury and property damage and any and all vehicles owned, used or hired. The
deductible requirement in this Section 33(d) shall not be applicable if Tenant
self-insures pursuant to Section 33(j).


(e)Tenant shall furnish to Landlord acceptable certificate(s) of insurance or
other evidence of insurance reasonably acceptable to Landlord, including the
signature of an authorized representative evidencing the required coverage,
endorsements, and amendments and referencing the contract audit/folder number if
available. Tenant shall notify Landlord and Lender in writing at least thirty
(30) days prior to any cancellation or non-renewal of any insurance policy
required herein. Each certificate of insurance, if applicable, must name
Landlord and Lender as an additional insured.


(f) Tenants' insurance policies and each related certificate of insurance must
include and reflect policy endorsements that provide (i) a waiver of insurer's
right of subrogation against Landlord for all claims and suits, (ii) the
tenant's policy shall be primary and non-contributing with respect to any
insurance carried by Landlord, and (iii) a severability of interest endorsement.


(g)If any of the policies are written on a claims-made basis, Tenant shall
provide coverage as required herein for a minimum of two (2) years following
termination of this Lease.


(h)Intentionally Omitted.


(i)Any insurance policy shall be written by a reputable insurance company
acceptable to Landlord or with a current Best's Guide Rating of A and Class VII
or better, and authorized to do business in Texas.


(j) During such time as Tenant's long-term unsecured debt is rated at least
"BBB-" by Standard & Poor's or "Baa3" by Moody's, Tenant may self-insure any or
all of the coverage referred to in this Section 33, such that any
self-insurance, deductible, self-insured retention or other financial
responsibility may be covered directly by Tenant in lieu of insurance, provided
that such self insurance program does not violate any Laws. Tenant shall provide
Landlord with evidence indicating its decision to self-insure hereunder.


(k)The fact that insurance (including, without limitation, self-insurance) is
obtained by Tenant shall not be deemed to release or diminish the liability of
Tenant including, without limitation, liability under the indemnity provisions
of this Lease. Damages recoverable by Tenant shall not be limited by the amount
of the required insurance coverage. Any and all Landlord liabilities that would
otherwise, in accordance with the provisions of this Lease, be covered by
Tenant's insurance will be covered as if Tenant elected not to include a
deductible, self insured retention or other financial responsibility for claims.


(l)All policies (applying to coverage listed above) shall contain no exclusion
for punitive damages to the extent allowable by law. Allocated Loss Expense (as
defined in the policy endorsements) shall be in addition to all policy limits
for coverages referenced above.


(m) In the event Tenant does not self-insure in accordance with Section 33(j),
Tenant shall pay all premiums for the insurance required by this Section 33 as
they become due, and shall renew or replace each policy, and shall deliver to
Landlord a certificate or other evidence of the then existing policy and each
renewal or replacement policy, not less than ten (10) days prior to the
expiration of such policy. In the event of Tenant's failure to comply with any
of the foregoing requirements of this Section 33, and such failure is not cured
(whether by providing evidence of the insurance coverage required hereunder or,
if Tenant is permitted to self insure pursuant to Section 33(j), evidence of
Tenant's decision to self insure), within fifteen (15) days after written notice
thereof is given to Tenant by Landlord, Landlord shall be entitled to procure
such insurance. Any sums so expended by Landlord, together with interest thereon
from the date paid at the Lease Default Rate, shall be Additional Rent and shall
be repaid by Tenant to Landlord, if accompanied by an invoice or other
supporting documentation, immediately upon delivery of written demand therefor
by Landlord.


34.
LANDLORD EXCULPATION.



Anything contained herein to the contrary notwithstanding, any claim based upon
liability of Landlord





--------------------------------------------------------------------------------

Exhibit 10.5


under this Lease shall be enforced only against the Landlord's interest in the
Premises and shall not be enforced against the Landlord individually or
personally other than with respect to fraud or the misappropriation of insurance
or Condemnation proceeds. In no event shall any partner, shareholder, trustee,
manager, member, beneficial owner, officer, director or other owner or agent of
Landlord have any liability under this Lease.


35.
LANDLORD'S TITLE.



The Premises are demised and let subject to the Permitted Encumbrances without
representation or warranty by Landlord regarding the Permitted Encumbrances. The
recital of the Permitted Encumbrances herein shall not be construed as a revival
of any Permitted Encumbrance which has expired.


36.
QUIET ENJOYMENT.



Landlord warrants and agrees that Tenant, on paying the Fixed Rent, Additional
Rent and other charges due hereunder and performing all of Tenant's other
obligations pursuant to this Lease, shall and may peaceably and quietly have,
hold, and enjoy the Premises and have the Landlord's rights to use the Access
Areas for the full Term, free from molestation, eviction, or disturbance by
Landlord or by any other person(s) lawfully claiming by, through or under
Landlord, subject to the Permitted Encumbrances.


37.
FINANCIAL STATEMENTS.



If requested by Landlord, Tenant hereby agrees to furnish to Landlord (i) on a
quarterly basis, within forty-five (45) days of the end of each fiscal quarter,
current unaudited financial statements (including a detailed balance sheet and
income statement of Tenant), certified by an officer of Tenant; and (ii) on an
annual basis, annual financial statements (including a detailed balance sheet
and income statement of Tenant) audited by a certified public accountant
acceptable to Landlord within sixty (60) days of the end of each fiscal year.


38.
BROKER.



Landlord and Tenant each represent and warrant that it has had no dealings or
conversations with any real estate broker in connection with the negotiation and
execution of this Lease. Landlord and Tenant each agree to defend, indemnify and
hold harmless the other against all liabilities, including cost of counsel fees,
arising from a breach of the foregoing representation. In the event of any
breach of Landlord's representations under this Section 38 or any claim by
Tenant against Landlord for any indemnity under this Section 38, Tenant shall
have no right to abate or defer any payment of any Fixed Rent, Additional Rent
and/or other amounts due under this Lease, or to exercise any rights of offset
with respect thereto, and tenant hereby expressly waives any such rights that
may exist at law, in equity or otherwise.


39.
TRANSFER OF TITLE.



In the event of any transfer(s) of the title to the Premises, Landlord (and in
the case of any subsequent transfer, the then-grantor) automatically shall be
relieved from and after the date of such transfer (except for violations of
Section 44 and Section 45) of all liability with respect to the performance of
any obligations on the part of said Landlord contained in this Lease that arise
after the date of such transfer; provided that Landlord (or the then grantor)
shall remain liable for any breach of this Lease by such Person that occurred
prior to such transfer, and any other obligation to be performed by Landlord (or
the then grantor) under this Lease arising from and after the date of such
transfer, shall be paid or performed by the transferee. Subject to Section 44
and Section 45, Landlord may freely transfer the Premises and this Lease without
the consent of Tenant.


40.
HAZARDOUS MATERIALS.



(a)For the purposes hereof, the term "Hazardous Materials" shall include,
without limitation, any material, waste or substance which is (i) included
within the definitions of "hazardous substances," "hazardous materials," "toxic
substances," "pollutant, " "contaminant" or "hazardous wastes" in or pursuant to
any Laws, or subject to regulation under any Law; (ii) listed in the United
States Department of Transportation Optional Hazardous Materials Table, 49
C.F.R. Section 172.101, as enacted as of the date hereof or as hereafter
amended, or in the United States Environmental Protection Agency List of
Hazardous Substances and Reportable Quantities, 40 C.F.R. Part 302, as enacted
as of the date hereof or as hereafter amended; or (iii) explosive,





--------------------------------------------------------------------------------

Exhibit 10.5


radioactive , asbestos, a polychlorinated biphenyl, petroleum or a petroleum
product or waste oil, drilling fluids, hydraulic fracturing fluids, produced
waters and wastes associated with the exploration, development or production of
crude oil, natural gas or geothermal resources. The term "Environmental Laws"
shall include all Laws pertaining to health, industrial hygiene, Hazardous
Materials, the environment, or protection or restoration of endangered or
threatened species or natural resources, including, but not limited to each of
the following, as enacted as of the date hereof or as hereafter amended: the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, 42
U.S.C. §9601 et seq.; the Resource Conservation and Recovery Act of 1976, 42
U.S.C. §6901 et seq.; the Toxic Substance Control Act, 15 U.S.C. §2601 et seq.;
the Water Pollution Control Act (also known as the Clean Water Act), 33
U.S.C.§1251 et seq.; the Clean Air Act, 42 U.S.C. §7401 et seq.; and the
Hazardous Materials Transportation Act, 49 U.S.C. §5101 et seq.


(b) Landlord and Tenant (i) shall each manage and conduct all of their
respective activities on or relating to the Premises in compliance with
Environmental Laws; and (ii) shall cooperate in good faith with each other's
efforts to comply with Environmental Laws with respect to the Premises. Nothing
contained in this Lease shall be construed to find Tenant in violation of this
Lease in the event of a derailment within the Premises, where such derailment
was not caused or contributed to by the gross negligence or willful misconduct
of Tenant or its employees, contractors, agents, representatives, licensees,
subtenants or invitees, as long as Tenant proceeds with due diligence to
remediate any Hazardous Materials release caused by such derailment, as provided
in Section 40(d) below.


(c) Tenant (i) shall comply with all Environmental Laws applicable to the
Premises or to its use or occupancy of the Premises or its activities with
respect to the Access Areas, (ii) will not use the Premises or the Access Areas
or permit the use of the Premises for the storage or handling of any radioactive
material or substance; (iii) will not use the Premises or the Access Areas or
permit the use of the Premises for the storage or handling of any other
Hazardous Materials, except in compliance with applicable Environmental Laws,
(iv) will not install on the Premises or the Access Areas or permit the
installation on the Premises of any underground storage tanks or surface
impoundments, (v) shall cause any Alterations of the Premises to be done in a
way which complies with applicable Environmental Laws, and (vi) shall not
release or expose any person to any Hazardous Material at the Premises or the
Access Areas, and shall prevent its employees, contractors, agents,
representatives, licensees, subtenants and invitees from releasing or exposing
any person to any Hazardous Material at the Premises or the Access Areas, in
each case in violation of applicable Environmental Law or in a manner or amount
that could reasonably be expected to result in any liability or obligation of
Landlord or Tenant; provided, that a breach of the covenant contained in this
clause (vi) shall not in itself constitute a default by Tenant under this Lease
if such breach occurs during any period when Tenant's long term unsecured debt
is rated at least "BBB-" by Standard & Poor's or "Baa3" by Moody's and Tenant is
in compliance with all of its other obligations under this Section 40.


(d)Notwithstanding any provision of this Lease to the contrary, Tenant shall not
use or permit the use of any Hazardous Materials in the Building, except for
household and commercial cleaners and chemicals to maintain the Premises,
provided that such use is in compliance with all Environmental Laws. Landlord
and Tenant acknowledge that any or all of the cleaners and chemicals described
in this paragraph may constitute Hazardous Materials. However, Tenant may use,
store and dispose of same as herein set forth, provided, that in doing so Tenant
complies with all Environmental Laws.


(e)Tenant shall be responsible for promptly initiating and diligently completing
all investigation, site monitoring, containment, cleanup, removal, restoration
or other remedial work (collectively, "Remedial Work") to the extent required by
Environmental Laws or any governmental authority with jurisdiction, and in
compliance with Environmental Laws, of any Hazardous Materials release on or
from the Premises during the Term and any Hazardous Materials release on or from
the Access Areas that results from or occurs in connection with the occupancy,
possession, or use of the Access Areas by Tenant or its employees, contractors,
agents, representatives, licensees, subtenants and invitees. Notwithstanding the
foregoing or anything contained in this Lease to the contrary, however, Tenant's
obligation shall not apply to the extent Tenant reasonably demonstrates: (i) the
Landlord or Landlord's employees, contractors, agents, representatives,
licensees, subtenants or invitees exacerbate, cause or contribute to a Hazardous
Materials release; (ii) Hazardous Materials have migrated in, on, or under the
Premises or Access Areas from adjacent properties not under Tenant's use or
control or (iii) such release was caused by the grantees of any easement granted
by Landlord pursuant to the reservation set forth in Section 6(d); and, in each
case, such release was not otherwise attributable to the operations of Tenant or
its employees, contractors, agents, representatives, licensees, subtenants or
invitees.





--------------------------------------------------------------------------------

Exhibit 10.5




(f)To the extent that Tenant has knowledge thereof, Tenant shall promptly
provide notice to Landlord of any of the following matters:


(i)any proceeding or investigation commenced or threatened by any governmental
authority with respect to the presence of any Hazardous Material affecting the
Premises or the Access Areas, to the extent related to the use of the Access
Areas by Tenant or its employees, contractors, agents, representatives,
licensees, subtenants or invitees;


(ii)all written notices of any pending or threatened investigation or claims
made or any lawsuit or other legal action or proceeding brought by any person
against (A) Tenant or Landlord or the Premises, or (B)- any other party
occupying the Premises or any portion thereof, in any such case relating to any
loss or injury allegedly resulting from any Hazardous Material or relating to
any violation or alleged violation of Environmental Laws;


(iii)the release of or exposure of any person to any Hazardous Material at the
Premises or the Access Areas, to the extent related to the use of the Access
Areas by Tenant or its employees, contractors, agents, representatives,
licensees, subtenants and invitees, which could reasonably be expected to
require any Remedial Work pursuant to Environmental Law or which could
reasonably be expected to result in any liability or obligation of Landlord or
Tenant;


(iv)(iv)the discovery of any occurrence or condition on the Premises, of which
Tenant becomes aware and which is not corrected within ten (10) days which
reasonably could be expected to lead to the Premises or any portion thereof
being in violation of any Environmental Laws; and


(v) the commencement and completion of any Remedial Work. Upon reasonable
request by Landlord, Tenant shall also provide Landlord with copies of reports
and sampling data submitted to governmental authorities related to such Remedial
Work.


(g)Tenant agrees to defend (using legal counsel reasonably acceptable to
Landlord), indemnify, hold harmless, and reimburse the Indemnified Parties for,
from and against any and all liabilities, losses, damages, penalties, costs,
expenses, judgments, demands, notices of claim or notices of violation, claims,
actions (whether administrative or judicial) or suits, of any nature whatsoever,
suffered, incurred, imposed upon or claimed against any Indemnified Parties to
the extent arising from (i) the release of or exposure of any person to
Hazardous Materials in, at, or from the Premises during the Term, or (ii) the
release of or exposure of any person to Hazardous Materials to, in, at, or from
the Access Areas during the Term caused by, contributed to or exacerbated by
Tenant or its employees, contractors, agents, representatives, licensees,
subtenants or invitees; provided, however, that this provision shall not apply
(i) to the extent Landlord, its employees, contractors, agents, representatives,
licensees, subtenants or invitees exacerbate, cause or contribute to the
Hazardous Materials release, or (ii) Hazardous Materials have migrated in, on,
or under the Premises or Access Areas from adjacent properties not under
Tenant's use or control and such release was not otherwise attributable to the
operations of Tenant or its employees, contractors, agents, representatives,
licensees, subtenants or invitees. The obligations of Tenant under this Section
40(f) shall survive any termination or expiration of this Lease with respect
only to liabilities accruing or related to incidents occurring prior to the
termination or expiration of this Lease.


(h)     Upon Landlord's request, at any time after the occurrence and during the
continuation of an Event of Default hereunder or at such other time as Landlord
has reasonable grounds to believe that Hazardous Materials are or have been
released in a manner or amount that could reasonably be expected to require any
Remedial Work or result in the liability or obligation of Landlord or Tenant, or
that the Premises may be in violation of Environmental Laws, Tenant shall
provide, at Tenant's sole cost and expense, an inspection or audit reasonably
acceptable to Landlord of the portion of the Premises of concern (or the portion
of the Access Areas of concern, to the extent such release relates to Tenant or
its employees, contractors, agents, representatives, licensees, subtenants or
invitees) prepared by a hydrogeologist or environmental engineer ("Environmental
Consultant") reasonably acceptable to Landlord If Tenant fails to provide such
inspection or audit within thirty (30) days after such request, Landlord may
order the same, and Tenant hereby grants to Landlord and its Environmental
Consultant access to the portion of the Premises of concern upon reasonable
notice to undertake such inspection or audit. The cost of such inspection or
audit shall be immediately paid





--------------------------------------------------------------------------------

Exhibit 10.5


by Tenant on demand.


41.    ESTOPPEL CERTIFICATE.


Tenant agrees to deliver to Landlord, from time to time as reasonably requested
in writing (no more frequently than once per calendar quarter) by Landlord, and
within a reasonable period of time after receipt of such request, an estoppel
certificate in the form of Exhibit D-1 hereto, and containing such other
information as may reasonably be requested by Landlord, addressed to such
persons as Landlord may reasonably request.


Landlord agrees to deliver to Tenant, from time to time as reasonably requested
in writing (no more frequently than once per calendar quarter) by Tenant, and
within a reasonable period of time after receipt of such request, an estoppel
certificate in the form of Exhibit D-2 hereto, and containing such other
information as may reasonably be requested by Tenant, addressed to such persons
as Tenant may reasonably request.


42.
NOTICE OF LEASE.



Landlord and Tenant agree to execute a short form Memorandum of Lease in the
form attached as Exhibit E.


43.
MISCELLANEOUS.



(a)This Lease shall be governed and construed in accordance with the Laws of the
state of Texas.


(b)The headings of the Sections, are for convenient reference only, and are not
to be construed as part of this Lease.


(c)The language of this Lease shall be construed according to its plain meaning,
and not strictly for or against Landlord or Tenant; and the construction of this
Lease and of any of its provisions shall be unaffected by any argument or claim
that this Lease has been prepared, wholly or in substantial part, by or on
behalf of Tenant or Landlord.


(d)Landlord and Tenant each warrant and represent to the other, that each has
full right to enter into this Lease and that there are no impediments,
contractual or otherwise, to full performance hereunder.


(e)This Lease shall be binding upon the parties hereto and shall inure to the
benefit of and be binding upon the heirs, executors, administrators, successors
and assigns of Landlord and Tenant.


(f)In the event of any suit, action, or other proceeding at law or in equity, by
either party hereto against the other, by reason of any matter arising out of
this Lease, the prevailing party shall recover, not only its legal costs, but
also reasonable attorneys' fees (to be fixed by the court) for the maintenance
or defense of said suit, action or other proceeding, as the case may be.


(g)A waiver by either party of any breach(es) by the other of any one or more of
the covenants, agreements, or conditions of this Lease, shall not bar the
enforcement of any rights or remedies for any subsequent breach of any of the
same or other covenants, agreements, or conditions.


(h)This Lease and the referenced schedules and exhibits set forth the entire
agreement between the parties hereto and may not be amended, changed or
terminated orally or by any agreement unless such agreement shall be in writing
and signed by Tenant and Landlord.


(i)If any provision of this Lease or the application thereof to any persons or
circumstances shall to any extent be invalid or unenforceable, the remainder of
this Lease or the application of such provision to persons or circumstances
other than those to which it is held invalid or unenforceable shall not be
affected thereby, and each provision of this Lease shall be valid and
enforceable to the fullest extent permitted by Law.


(j)The submission of this Lease for examination does not constitute a
reservation of or agreement to lease the Premises; and this Lease shall become
effective and binding only upon proper execution and unconditional delivery
thereof by Landlord and Tenant.


(k)When the context in which words are used in this Lease indicates that such is
the intent, words





--------------------------------------------------------------------------------

Exhibit 10.5


in the singular number shall include the plural and vice versa, and words in the
masculine gender shall include the feminine and neuter genders and vice versa.
Further, references to "person" or "persons" in this Lease shall mean and
include any natural person and any corporation, partnership, joint venture,
limited liability company, trust or other entity whatsoever.


(l)All references to "Business Days" contained herein are references to normal
working business days, i.e., Monday through Friday of each calendar week,
exclusive of federal and national bank holidays.


(m)Time is of the essence in the payment and performance of the obligations of
Tenant and Landlord under this Lease.


(n)In the event that the Landlord hereunder consists of more than one (1)
person, then all obligations of the Landlord hereunder shall be joint and
several obligations of all persons named as Landlord herein. If any such person
directly or indirectly transfers its interest in the Premises, whether by
conveyance of its interest in the Premises, merger or consolidation or by the
transfer of the ownership interest in such Person, such transferee and its
successors and assigns shall be bound by this subparagraph (n). All persons
named as Landlord herein shall collectively designate a single person (the
"Designated Person") to be the person entitled to give notices, waivers and
consents hereunder. Landlord agrees that Tenant may rely on a waiver, consent or
notice given by such Designated Person as binding on all other persons named as
Landlord herein; provided, that any amendment, change or termination of this
Lease which is permitted under Section 43(h) must be signed by all persons named
as Landlord. The Designated Person shall be the only person entitled to give
notices hereunder by the Landlord, and Tenant may disregard all communications
from any other person named as Landlord herein, except as provided in the
immediately following sentence. The identity of the Designated Person may be
changed from time to time by ten (10) Business Days' advance written notice to
the Tenant signed by either the Designated Person or by all persons named as
Landlord herein.


44.
RIGHT OF FIRST OFFER.



(a)Subject to Section 44(e) below, Tenant shall have a right of first offer with
respect to any proposed sale or transfer of the Premises during the Term as set
forth in this Section 44. During the Term and provided no Event of Default with
respect to the payment of Fixed Rent, Taxes or utility charges payable by Tenant
under this Lease exists, if Landlord determines that it intends to consider a
sale or transfer of the Premises on an arms-length basis to a party not
affiliated with Landlord, Landlord shall provide notice of such intention to
Tenant (the "ROFO Notice"). Tenant shall have a period of 15 Business Days
following its receipt of the ROFO Notice to deliver to Landlord a notice
indicating that Tenant desires to negotiate a purchase of the Premises (the
"ROFO Request").


(b)In the event that Tenant delivers to Landlord a ROFO Request, during the
90-day period following Landlord's receipt of such ROFO Request (the "ROFO
Negotiation Period"), Landlord and Tenant shall each negotiate in good faith
with respect to the sale of the Premises to Tenant on mutually agreeable terms
and conditions. Prior to the expiration of the ROFO Negotiation Period, Tenant
shall deliver to Landlord a written offer containing the cash purchase price
upon which Tenant would be willing to purchase the Premises (the "ROFO Offer").
In the event the parties are unable to successfully negotiate a sale of the
Premises to Tenant prior to the expiration of the ROFO Negotiation Period,
Landlord shall thereafter be entitled to sell the Premises to any Qualified
Investment Buyer in an all cash transaction only for a cash price not less than
that contained in the ROFO Offer. If Tenant fails to deliver to Landlord a ROFO
Offer prior to the expiration of the ROFO Negotiation Period, Landlord shall
thereafter be entitled to sell the Premises to any Qualified Investment Buyer on
whatever terms Landlord may elect. If, upon expiration of the ROFO Negotiation
Period, Landlord determines to market the Premises through an auction process,
Landlord shall notify Tenant of the time and location of the applicable auction
not less than five (5) Business Days prior to the date on which Landlord intends
to hold such auction, and Tenant shall be entitled to attend and participate in
such auction in the same manner as all other parties attending or participating
in such auction.


(c)In the event that (i) Tenant fails to deliver a ROFO Request within the
15-day period following Tenant's receipt of a ROFO Notice, (ii) fails to deliver
a ROFO Offer prior to the expiration of the ROFO Negotiation Period, or (iii)
Tenant waives in writing its rights to negotiate a purchase of the Premises in
accordance with this Section 44, Landlord shall have a period of one (1) year to
sell the Premises, and during such period Tenant shall have no further rights of
first offer with respect to any such sale of the Premises. If





--------------------------------------------------------------------------------

Exhibit 10.5


Landlord does not sell the Premises during such one (1) year period, Tenant's
right of first offer under this Section 44, shall again be applicable if
Landlord determines thereafter that it intends to consider a sale of the
Premises on an arms-length basis to a party not affiliated with Landlord.


(d)If Landlord shall consummate a sale of the Premises pursuant to Section 44(b)
or Section 44(c), Tenant's right of first offer under this Section 44 shall
again be applicable if the then current Landlord determines that it intends to
consider a sale of the Premises on an arms­ length basis to a party not
affiliated with such Landlord.


(e)Notwithstanding anything herein to the contrary, Tenant expressly
acknowledges and agrees that in no event shall its rights pursuant to this
Section 44 apply in connection with any foreclosure, or comparable transfer of
the Premises in connection with Lender's exercise of its remedies under a
Mortgage or in connection with a transfer of the Premises from Landlord to its
Lender or its designee pursuant to a deed-in-lieu of foreclosure or comparable
transfer of the Premises, but any subsequent sale or transfer of the Premises by
Landlord's Lender, its designee or the purchaser of the Premises in any
foreclosure or comparable transfer shall be subject to Tenant's rights under
this Section 44.


(f)Following any sale or transfer of the Premises, any subsequent sale or
transfer of the Premises shall again be subject to the provisions of this
Section 44 to the extent provided in Section 44(d), except otherwise provided in
Section 44(e).


(g)Tenant's acquisition of the Premises pursuant to this Section 44 shall
include Landlord's rights under the Access Agreements and its other real
property rights appurtenant to Landlord's interest in the Premises.


45.
RIGHT OF FIRST REFUSAL.



(a)Subject to Sections 45(e) and ±1ffi below, Tenant shall have a right of first
refusal with respect to any sale of the Premises during the Term as set forth in
this Section 45. During the Term and provided no Event of Default with respect
to the payment of Fixed Rent, Taxes or utility charges payable by Tenant under
this Lease exists, if Landlord receives an offer to purchase the Premises on an
arms-length basis from any (i) a direct consumer of Landlord's switching and/or
transloading services (a "Consumer"), (ii) Person who competes with Landlord's
switching and/or transloading services (a "Competitor"), or (iii) Person owned,
controlled, owning or controlling or is controlled in common with, or a Person
who owns, operates, maintains and/or manages a Class 1, 2 or 3 Railroad (as
defined by the American Association of Railroads) or any related property and/or
activity as their primary business (a "Railroad Enterprise") that is not
Affiliated with Landlord that Landlord intends to accept (a "Bona Fide Offer"),
Landlord shall provide notice of the terms and conditions of such Bona Fide
Offer to Tenant (the "ROFR Notice"), which notice shall contain the material
terms and conditions of such Bona Fide Offer, including any right to perform
inspections and any due diligence period which are conditions to closing. Tenant
shall have a period of 45 days following its receipt of the ROFR Notice (the
"Exercise Period") to deliver to Landlord a notice indicating that Tenant
desires to purchase the Premises on the terms and conditions set forth in the
Bona Fide Offer (the "ROFR Exercise"). As used in this Section 45, an
"Affiliate" shall mean, as to Landlord, (i) any person in which Landlord holds
more than 50% of the beneficial ownership interests therein or (ii) any person
Controlled by, under common Control with or which Controls Landlord.


(b)If Tenant submits a ROFR Exercise, then Tenant and Landlord shall be required
to consummate the purchase of the Premises on the terms and conditions set forth
in the ROFR Notice by the closing date specified in the Bona Fide Offer (subject
to satisfaction of any conditions of closing required as part of the Bona Fide
Offer), or if the Bona Fide Offer does not specify a closing date, within thirty
(30) days after the expiration of the Exercise Period (the "ROFR Closing
Period"), provided, however, that the purchase price paid by Tenant shall be
equal to one hundred five percent (105%) of the purchase price set forth in the
Bona Fide Offer.


(c)In the event that (i) Tenant fails to deliver a ROFR Exercise within the
Exercise Period or (ii) Tenant waives in writing its rights to purchase the
Premises in accordance with this Section 45, Landlord shall have a period of one
(1) year to sell Premises pursuant to the Bona Fide Offer. If Landlord does not
sell the Premises during such one (1) year period, Tenant's rights of first
refusal under this Section 45 shall again be applicable with respect to any
future proposed sale under the circumstances described in Section 45(a).


(d)If Landlord shall consummate a sale of the Premises pursuant to Section
45(c), Tenant's right of first offer under this Section 45 shall again be
applicable with respect to any future proposed sale under the circumstances
described in Section 45(a).







--------------------------------------------------------------------------------

Exhibit 10.5


(e)Notwithstanding anything to the contrary contained herein, in the event
Tenant timely delivers a ROFR Exercise but breaches its obligation to close
(beyond any applicable cure period set forth in any applicable purchase
agreement entered into by Landlord and Tenant in connection with such ROFR
Exercise, in the event Landlord and Tenant elect to enter into such a purchase
agreement, or, if Landlord and Tenant do not enter into any such purchase
agreement, if Tenant fails to close during the ROFR Closing Period), unless such
failure to close is due to Landlord's failure to perform, Tenant shall have no
further rights of first refusal with respect to the Premises, and this Section
45 shall be of no further force and effect.


(f)Notwithstanding anything herein to the contrary, Tenant expressly
acknowledges and agrees that in no event shall its rights pursuant to this
Section 45 apply in connection with (i) an encumbrance, mortgage or pledge of
the Premises, (ii) any foreclosure, or comparable transfer of the Premises in
connection with Lender's exercise of its remedies under a Mortgage or in
connection with a transfer of the Premises from Landlord to its Lender or its
designee pursuant to a deed-in-lieu of foreclosure or comparable transfer of the
Premises, but any subsequent sale or transfer of the Premises by Landlord's
Lender, its designee or the purchaser of the Premises in any foreclosure or
comparable transfer shall be subject to Tenant's rights under this Section 45,
or (iii) a transfer to any Affiliate of Landlord.


(g)Following any sale or transfer of the Premises, any subsequent sale or
transfer of the Premises shall again be subject to the provisions of this
Section 45 to the extent provided in Section 45(d), except as otherwise provided
in Section 45(e) and Section 45Cf).


(h)Tenant's acquisition of the Premises pursuant to this Section 45 shall
include Landlord's rights under the Access Agreements and its other real
property rights appurtenant to Landlord's interest in the Premises.


46.
SECTION 1031LIKE-KIND EXCHANGE.



If pursuant to Section 44 or Section 45 above Landlord and Tenant shall enter
into a binding agreement for the sale of the Premises to Tenant, Tenant may
acquire the Premises as part of a tax deferred exchange for the benefit of
Tenant pursuant to Section 1031 of the Internal Revenue Code of 1986, as amended
(a "1031 Exchange"). In the event Tenant elects to structure the applicable
transaction as a 1031 Exchange, Tenant may assign its rights (but not its
obligations) to acquire the Premises to a "qualified intermediary" or an
"exchange accommodation titleholder" (within the meaning of the United States
Treasury Regulations and related authority) and the assignment of the related
purchase and sale agreement by Tenant to any such "qualified intermediary" or
"exchange accommodation titleholder", and, subject to the limitations set forth
herein, Tenant may also assign the related purchase and sale agreement to such
"qualified intermediary" in "exchange accommodation titleholder" and Landlord
shall reasonably cooperate with Tenant in connection with such 1031 Exchange. In
such event, Tenant shall provide Landlord with a notice of such assignment and
Landlord agrees to execute an acknowledgement of receipt of such notice. Tenant
acknowledges and agrees that Landlord's agreement to reasonably cooperate with a
1031 Exchange is for the benefit of Tenant and shall be at no cost, expense or
liability to Landlord and shall not reduce or modify in any respect any of
Landlord 's rights (or Tenant's obligations) under this Lease or the related
purchase and sale agreement. Landlord's execution of any documents (which
documents, in each case, shall be subject to the reasonable approval of Landlord
and its legal counsel) as are reasonably necessary in connection with a 1031
Exchange shall be at Tenant's sole expense, and in no event shall Landlord
undertake any liability or obligation pursuant to such documents, nor shall any
such documents purport to extend or modify any agreed upon closing date. As part
of a 1031 Exchange, Landlord shall not be obligated to acquire or convey any
property (other than the Premises) in connection with such 1031 Exchange. Tenant
shall indemnify, hold harmless and defend Landlord from and against any and all
claims, demands, causes of action, liabilities, losses, costs, damages and
expenses (including reasonable attorneys' fees and expenses and court costs
incurred in defending any such claim or in enforcing this indemnity) that may be
incurred by Landlord in connection with any 1031 Exchange. Upon Tenant's failure
to effect any 1031 Exchange in accordance with this Section 46 for any reason,
then the purchase by Tenant of the Premises shall be consummated in accordance
with terms and conditions of the related purchase and sale agreement, and Tenant
shall promptly reimburse Landlord from any costs and expenses incurred in
connection with such 1031 Exchange. Nothing contained in this Section 46 shall
be deemed to release Tenant in any way from any of its obligations or
liabilities under this Lease or any related purchase and sale agreement with
respect to the Premises, nor shall anything contained in this Section 46 be
deemed to impose any liability or obligation on Landlord with respect to any
1031 Exchange.


[SIGNATURE PAGE FOLLOWS]















--------------------------------------------------------------------------------

Exhibit 10.5








IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Lease as of the
Date of Lease above written.






LANDLORD:


TRT LEASECO, LLC, a Delaware limited
liability company


By:    TEXAS RAIL TERMlNAL LLC, a
Delaware limited liability company, its managing member


By:    CMC INDUS1RIES, INC., a Texas
corporation, its managing member



--------------------------------------------------------------------------------



By:
Name: Marcus Goering
Title: President




By:    
Name: Hayden Jones
Title: Director












































[Signature Page to Facility Lease]





--------------------------------------------------------------------------------

Exhibit 10.5




IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Lease as of the
Date of Lease above written.






LANDLORD :


TRT LEASECO, LLC, a Delaware· limited liability company


By:    TEXAS RAIL TERMINAL LLC, a
Delaware limited liability company, its managing member


By:    CMC INDUSTRIES, INC., a Texas
corporation, its managing member






By:
Name: Marcus Goering
Title: President






By:
Name: Hayden Jones
Title: Director














































[Signature Page to Facility Lease]





--------------------------------------------------------------------------------

Exhibit 10.5




TENANT:


BNSF RAILWAY COMPANY
(f/k/a The Burlington Northern and Santa Fe Railway Company), a Delaware
corporation




By:
Name: Mark Schulz
Title: VP
















































































[Signature Page to Facility Lease]





--------------------------------------------------------------------------------

Exhibit 10.5




SCHEDULE l(c) ACCESS


AREA AGREEMENTS


1. Declaration of Easements, Covenants, Conditions and Restrictions between CMC
Railroad, Inc. and Landlord dated on or about July 15, 2014 and intended to be
recorded in the Official Records of Liberty County on or about such date.


2. Easement Agreement Entrance off 493 Roadway between CMC Railroad, Inc. and
Landlord dated on or about July 15, 2014 and intended to be recorded in the
Official Records of Liberty County on or about such date.







--------------------------------------------------------------------------------

Exhibit 10.5




SCHEDULE l(h)
SCHEDULE OF FIXED RENT


Period
Annual Fixed Rent


Monthly Fixed Rent


Initial Term
 
 
June 1, 2014 - May 31, 2015
$
9,327,360.00


$
777,280.00


June 1, 2015 - May 31, 2016
$
9,537,225.60


$
794,768.80


June 1, 2016 - May 31, 2017
$
9,751,813.18


$
812,651.10


June 1, 2017 - May 31, 2018
$
9,971,228.97


$
830,935.75


June 1, 2018 - May 31, 2019
$
10,195,581.62


$
849,631.80


June 1, 2019 - May 31, 2020
$
10,424,982.21


$
868,748.52


June 1, 2020 - May 31, 2021
$
10,659,544.31


$
888,295.36


June 1, 2021 - May 31, 2022
$
10,899,384.06


$
908,282.00


June 1, 2022 - May 31, 2023
$
11,144,620.20


$
928,718.35


June 1, 2023 - May 31, 2024
$
11,395,374.15


$
949,614.51


June 1, 2024 - May 31, 2025
$
11,651,770.07


$
970,980.84


June 1, 2025 - May 31, 2026
$
11,913,934.90


$
992,827.91


June 1, 2026 - May 31, 2027
$
12,181,998.43


$
1,015,166.54


June 1, 2027 - May 31, 2028
$
12,456,093.40


$
1,038,007.78


June 1, 2028 - May 31, 2029
$
12,736,355.50


$
1,061,362.96


June 1, 2029 - May 31, 2030
$
13,022,923.50


$
1,085,243.62


June 1, 2030 - May 31, 2031
$
13,315,939.28


$
1,109,661.61


June 1, 2031 - May 31, 2032
$
13,615,547.91


$
1,134,628.99


June 1, 2032 - May 31, 2033
$
13,921,897.74


$
1,160,158.14


June 1, 2033 - May 31, 2034
$
14,235,140.44


$
1,186,261.70


Extension Period
 
 
June 1, 2034 - May 31, 2035
$
14,555,431.10


$
1,212,952.59


June 1, 2035 - May 31, 2036
$
14,882,928.30


$
1,240,244.02


June 1, 2036 - May 31, 2037
$
15,217,794.18


$
1,268,149.52


June 1, 2037 - May 31, 2038
$
15,560,194.55


$
1,296,682.88


June 1, 2038 - May 31, 2039
$
15,910,298.93


$
1,325,858.24


Second Extension Period
 
 
June 1, 2039 - May 31, 2040
$
16,268,280.66


$
1,355,690.05


June 1, 2040 - May 31, 2041
$
16,634,316.97


$
1,386,193.08


June 1, 2041 - May 31, 2042
$
17,008,589.10


$
1,417,382.43


June 1, 2042 - May 31, 2043
$
17,391,282.36


$
1,449,273.53


June 1, 2043 - May 31, 2044
$
17,782,586.21


$
1,481,882.18














--------------------------------------------------------------------------------

Exhibit 10.5


SCHEDULE l(m)


EXISTING PROPERTY AGREEMENTS


1.
Right-of-Way dated December 21, 1928, executed by R.E. Armstrong, et us to Dixie
Gulf Gas Co., recorded in Volume 151, Page 84 of the Deed Records of Liberty
County, Texas. Said Right of Way amended by Instrument dated November 14, 1996
executed by Midon Texas Pipeline Corp., recorded in Volume 1646, Page 25 of the
Official Public Records of Liberty County, Texas. Said Right of Way amended or
modified by Delimitation Agreement dated October 6, 1997, executed by Midcon
Texas Pipeline Operator, Inc. to Bill Sjolander, recorded in Volume 1690, Page
779 of the Official Public Records of Liberty County, Texas.



2.
Right-of-Way dated December 10, 1957, executed by J.B. Sterling, et ux to
Industrial Gas Supply Co., recorded in Volume 480, Page 590 of the Deed Records
of Liberty County, Texas. Amendment or Right-of-Way dated October 8, 1997,
executed by Gulf Coast National Gas Company to Bill Sjolander, recorded in
Volume 1690, Page 771 of the Official Public Records of Liberty County, Texas.



3.
Right-of-Way dated October 16, 2013 executed by CMC Railroad, Inc., a Texas
corporation to Entergy Texas, Inc., recorded under County Clerk's File No.
2014007768 of the Official Public Records of Liberty County, Texas.



4.
That certain of all the oil, gas and other mineral interest, the royalties,
bonuses, rentals and all other rights in connection with same are excepted
herefrom as the same are set forth in instrument recorded in/under Volume 172,
Page 177 and corrected in Volume 175, Page 202 of the Deed Records of Liberty
County, Texas.



5.
A l/32nd royalty interest in and to all oil, gas and other minerals on, in,
under or that may be produced from the subject property is excepted herefrom as
the same is set forth in instrument recorded in/under Volume 215, Page 461 of
the Deed Records of Liberty County, Texas.



6.
A 1/32nd royalty interest in and to all oil, gas and other minerals on, in,
under or that may be produced from the subject property is excepted herefrom as
the same is set forth in instrument recorded in/under Volume 215, Page 169 of
the Deed Records of Liberty County, Texas.



7.
A 1/32nd royalty interest in and to all oil, gas and other minerals on, in,
under or that may be produced from the subject property is excepted herefrom as
the same is set forth in instrument recorded in/under Volume 235, Page 244 of
the Deed Records of Liberty County, Texas.



8.
A 1/64th royalty interest in and to all oil, gas and other minerals on, in,
under or that may be produced from the subject property is excepted herefrom as
the same is set forth in instrument recorded in/under Volume 259, Page 558 of
the Deed Records of Liberty County, Texas.

9.
An oil, gas and mineral interest in and to all oil, gas and other minerals on,
in, under or that may be produced from the subject property is excepted herefrom
as the same is set forth in instrument from Paul Goodrich, et al to W.F. Graves,
dated December 31, 1947, recorded in/under Volume 302, Page 84 of the Deed
Records of Liberty County, Texas.



10.
A royalty interest in and to all oil, gas and other minerals on, in, under or
that may be produced from the subject property is excepted herefrom as the same
is set forth in instrument from Isa C. Armstrong to J.W. Trousdale, dated
December 9, 1948, recorded in/under Volume 310, Page 367 of the Deed Records of
Liberty County, Texas.



11.
A royalty interest in and to all oil, gas and other minerals on, in, under or
that may be produced from the subject property is excepted herefrom as the same
is set forth in instrument from J.W. Trousdale to A.J. Otto, dated December 31,
1949, recorded in/under Volume 323, Page 157 of the Deed Records of Liberty
County, Texas.



12.
An oil, gas and mineral interest in and to all oil, gas and other minerals on,
in, under or that may be produced from the subject property is excepted herefrom
as the same is set forth in instrument from A.J. Otto, et ux to J.B. Sterling,
dated February 23, 1954, recorded in/under Volume 400, Page 540 of the Deed
Records of Liberty County, Texas.






--------------------------------------------------------------------------------

Exhibit 10.5




13.
An oil, gas and mineral interest in and to all oil, gas and other minerals on,
in, under or that may be produced from the subject property is excepted herefrom
as the same is set forth in instrument from Sun Oil Company et al to J.B.
Sterling, dated June 24, 1966, recorded in/under Volume 605, Page 656 of the
Deed Records of Liberty County, Texas.



14.
1/2 of all the oil, gas and other minerals, the royalties, bonuses, rentals and
all other rights in connection with same are excepted herefrom as the same are
set forth in instrument recorded in/under Volume 961, Page 791 of the Deed
Records of Liberty County, Texas.



15.
All the oil, gas and other minerals, the royalties, bonuses, rentals and all
other rights in connection with same all of which are expressly excepted
herefrom and not insured hereunder, as the same are set forth in instrument
recorded in/under Volume 975, Page 635 of the Deed Records of Liberty County,
Texas.



16.
That certain of all the oil, gas and other mineral interest, the royalties,
bonuses, rentals and all other rights in connection with same are excepted
herefrom as the same are set forth in instrument recorded in/under Volume 1782,
Page 30 of the Deed Records of Liberty County, Texas.



17.
Right-of-Way dated 03/02/2004, executed by Bill Sjolander to Entergy Gulf
States, Inc., recorded under County Clerk's File No. 2004003263 of the Official
Public Records of Liberty County, Texas.



18.
Affidavit regarding wastewater treatment system dated 09/19/2003 executed by
Bill Sjolander to The Public, recorded under Liberty County Clerk's File No.
2003014500 of the Official Public Records of Liberty County, Texas.



19.
Easement Agreement Entrance off 493 Roadway, dated on or about July 15, 2014, by
and between CMC Railroad, Inc., a Texas corporation and TRT LeaseCo, LLC, a
Delaware

limited liability company, and intended to be recorded in the Official Public
Records of Liberty County, Texas on or about such date.


20.
Easement Agreement for South Side Utility Corridor, Roadway and Drainage Ditch,
dated on or about July 15, 2014, by and between CMC Railroad, Inc., a Texas
corporation and TRT LeaseCo, LLC, a Delaware limited liability company, and
intended to be recorded in the Official Public Records of Liberty County, Texas
on or about such date.



21.
Easement Agreement for Western Roadway and Drainage Ditch, dated on or about
July 15, 2014, by and between CMC Railroad, Inc., a Texas corporation and TRT
LeaseCo, LLC, a Delaware limited liability company, and intended to be recorded
in the Official Public Records of Liberty County, Texas on or about such date.



22.
Easement Agreement for Roadway adjacent to the West side of UP's Right of Way,
dated on or about July 15, 2014, by and between CMC Railroad, Inc., a Texas
corporation and TRT LeaseCo, LLC, a Delaware limited liability company, and
intended to be recorded in the Official Public Records of Liberty County, Texas
on or about such date.



23.
Declaration of Easements, Covenants, Conditions and Restrictions, dated on or
about July 15, 2014, by and between CMC Railroad, Inc., a Texas corporation and
TRT LeaseCo, LLC, a Delaware limited liability company, and intended to be
recorded in the Official Public Records of Liberty County, Texas on or about
such date.



24.
Easement Agreement Entrance off 493 Roadway, dated on or about July 15, 2014, by
and between CMC Railroad, Inc., a Texas corporation and TRT LeaseCo, LLC, a
Delaware limited liability company, and intended to be recorded in the Official
Public Records of Liberty County, Texas on or about such date.












--------------------------------------------------------------------------------

Exhibit 10.5




SCHEDULE 7(h) SECTION 467 ALLOCATIONS


Period
Annual Fixed Rent
Monthly Fixed Rent
Section 467 Allocation Rent
Initial Term
 
 
 
June 1, 2014 - May 31, 2015
$
9,327,360.00


$
777,280.00


$
11,617,935.77


June 1, 2015 - May 31, 2016
$
9,537,225.60


$
794,768.80


$
11,617,935.77


June 1, 2016 - May 31, 2017
$
9,751,813.18


$
812,651.10


$
11,617,935.77


June 1, 2017 - May 31, 2018
$
9,971,228.97


$
830,935.75


$
11,617,935.77


June 1, 2018 - May 31, 2019
$
10,195,581.62


$
849,631.80


$
11,617,935.77


June 1, 2019 - May 31, 2020
$
10,424,982.21


$
868,748.52


$
11,617,935.77


June 1, 2020 - May 31, 2021
$
10,659,544.31


$
888,295.36


$
11,617,935.77


June 1, 2021 - May 31, 2022
$
10,899,384.06


$
908,282.00


$
11,617,935.77


June 1, 2022 - May 31, 2023
$
11,144,620.20


$
928,718.35


$
11,617,935.77


June 1, 2023 - May 31, 2024
$
11,395,374.15


$
949,614.51


$
11,617,935.77


June 1, 2024 - May 31, 2025
$
11,651,770.07


$
970,980.84


$
11,617,935.77


June 1, 2025 - May 31, 2026
$
11,913,934.90


$
992,827.91


$
11,617,935.77


June 1, 2026 - May 31, 2027
$
12,181,998.43


$
1,015,166.54


$
11,617,935.77


June 1, 2027 - May 31, 2028
$
12,456,093.40


$
1,038,007.78


$
11,617,935.77


June 1, 2028 - May 31, 2029
$
12,736,355.50


$
1,061,362.96


$
11,617,935.77


June 1, 2029 - May 31, 2030
$
13,022,923.50


$
1,085,243.62


$
11,617,935.77


June 1, 2030 - May 31, 2031
$
13,315,939.28


$
1,109,661.61


$
11,617,935.77


June 1, 2031 - May 31, 2032
$
13,615,547.91


$
1,134,628.99


$
11,617,935.77


June 1, 2032 - May 31, 2033
$
13,921,897.74


$
1,160,158.14


$
11,617,935.77


June 1, 2033 - May 31, 2034
$
14,235,140.44


$
1,186,261.70


$
11,617,935.77


Total
$
232,358,715.47


 
$
232,358,715.47






















--------------------------------------------------------------------------------

Exhibit 10.5


















STATE OF TEXAS)
COUNTY OF LIBERTY) LEASE EXHIBIT A-1)


FIELD NOTES of a 187.1838 acre tract ofland situated in the T. C. Railroad
Company Survey No. 39, Abstract 474, the Elizabeth Munson League, Abstract 88
and the G. C. & S. F. Railroad Company Survey No. 21, Abstract 459, all in
Liberty County, Texas. Said 187.1838 acres being comprised of the following
tracts:


1) part of that certain 9.43 acres (Tract XV), conveyed by Bill Sjolander to CMC
Railroad, Inc. by Deed dated January I 0, 2008 and recorded under County Clerk's
File No. 2008000452 of the Official Public Records of Liberty County, Texas;


2)part of that certain 261.0209 acres (Tract XI) conveyed by Bill Sjolander to
CMC Railroad, Inc. by Deed dated January 10, 2008 and recorded under County
Clerk's File No. 2008000452 of the Official Public Records of Liberty County,
Texas;


3)part of that certain 556.0186 acres (Tract IX) conveyed by Bill Sjolander to
CMC Railroad, Inc. by Deed dated January 10, 2008 and recorded under County
Clerk's File No. 2008000453 of the Official Public Records of Liberty County,
Texas;


4)all of that certain 7.909 acres conveyed by Bill Sjolander to CMC Railroad
III-A, Inc. by Deed dated November 12, 1998 and recorded in Volume 1748 at Page
681 of the Official Public Records of Liberty County, Texas;


5)all of that certain 8.179 acres conveyed by Bill Sjolander to CMC Railroad
III, Inc. by Correction Deed dated December 29, 1998 and recorded in Volume 1756
at Page 131 of the Official Public Records of Liberty County, Texas;


6)all of that certain 7.491 acres conveyed by Bill Sjolander to CMC Railroad
III-B, Inc. by Deed dated February 15, 2001 and recorded in Volume 1883 at Page
488 of the Official Public Records of Liberty County, Texas;


7)all of that certain 41.113 acres conveyed by Bill Sjolander to CMC Railroad
IIl-C, Inc. by Deed dated October 3, 2002 and recorded under County Clerk's File
No. 2002052310 of the Official Public Records of Liberty County, Texas;


8)all of that certain 20.7538 acres (called 20.7555 acres) conveyed by Bill
Sjolander to CMC Railroad III-C, Inc. by Deed dated October 30, 2003 and
recorded under County Clerk's File No. 2003016744 of the Official Public Records
of Liberty County, Texas;


9)all of that certain 5.06 acres conveyed by Bill Sjolander to CMC Industries,
Inc. by Deed dated December 29, 2003 and recorded under County Clerk's File No.
2004005453 of the Official Public Records of Liberty County, Texas


10) all of that certain 29.8786 acres conveyed by Bill Sjolander to CMC Railroad
III-D, Inc. by Deed dated February 22, 2006 and recorded under County Clerk's
File No.
2006008609 of the Official Public Records of Liberty County, Texas;





--------------------------------------------------------------------------------

Exhibit 10.5




11)all of that certain 0.6428 of an acre conveyed by Bill Sjolander to CMC
Industries, Inc. by Deed dated June 30, 2007 and recorded under County Clerk's
File No. 2007009503 of the Official Public Records of Liberty County, Texas;


12)all of that certain 0.9570 of an acre conveyed by Bill Sjolander to CMC
Industries, Inc. by Deed dated June 30, 2007 and recorded under County Clerk's
File No. 2007009505 of the Official Public Records of Liberty County, Texas;


13)all of that certain 0.312 of an acre conveyed by Bill Sjolander to CMC
Industries, Inc. by Deed dated June 30, 2007 and recorded under County Clerk's
File No. 2007009507 of the Official Public Records of Liberty County, Texas;


14)all of that certain 1.1785 acres conveyed by Bill Sjolander to CMC
Industries, Inc. by Deed dated June 30, 2007 and recorded under County Clerk's
File No. 2007009508 of the Official Public Records of Liberty County, Texas;


15)all of that certain 1.2252 acres conveyed by Bill Sjolander to CMC
Industries, Inc. by Deed dated June 30, 2007 and recorded under County Clerk's
File No. 2007009509 of the Official Public Records of Liberty County, Texas;


16)all of that certain 9.3427 acres conveyed by Bill Sjolander to CMC
Industries, Inc. by Deed dated June 30, 2007 and recorded under County Clerk's
File No. 2007009510 of the Official Public Records of Liberty County, Texas;


17)all of that certain 3.2751 acres conveyed by Bill Sjolander to CMC
Industries, Inc. by Deed dated June 30, 2007 and recorded under County Clerk's
File No. 2007009511 of the Official Public Records of Liberty County, Texas;


18)all of that certain 1.0991 acres conveyed by Bill Sjolander to CMC
Industries, Inc. by Deed dated June 30, 2007 and recorded under County Clerk's
File No. 2007009512 of the Official Public Records of Liberty County, Texas;


19)part of that certain 0.6605 of an acre conveyed by Bill Sjolander to CMC
Industries, Inc. by Deed dated June 30, 2007 and recorded under County Clerk's
File No. 2007009502 of the Official Public Records of Liberty County, Texas;


20)all of that certain 0.4527 of an acre conveyed by Bill Sjolander to CMC
Industries, Inc. by Deed dated June 30, 2007 and recorded under County Clerk's
File No. 2007009504 of the Official Public Records of Liberty County, Texas;


21)all of that certain 0.478 of an acre conveyed by Bill Sjolander to CMC
Industries, Inc. by Deed dated June 30, 2007 and recorded under County Clerk's
File No. 2007009506 of the Official Public Records of Liberty County, Texas;


22)part of that certain 387.716 acres conveyed by J. B. Sterling, et ux, to Bill
Sjolander by Deed dated June 4, 1997 and recorded in Volume 1671 at Page 721 of
the Official Public Records of Liberty County, Texas;


23)part of Lots 4, 8, 9, 10 and 11 of the Brown & Sterling Subdivision as
recorded in Volume 37 at Page 2 of the Deed Records of Liberty County, Texas;


This 187.1838 acres is more particularly described by the following metes and
bounds, to-wit:


NOTE: BEARINGS ARE LAMBERT GRID BEARINGS AND ALL COORDINATES REFER TO THE TEXAS
STATE PLANE COORDINATE SYSTEM, CENTRAL ZONE, NAD 83. ALL DISTANCES ARE ACTUAL
DISTANCES. SCALE FACTOR = 1.000142861. REFERENCE IS MADE TO THE PLATS OF EVEN
DATE
ACCOMPANYING THIS METES AND BOUNDS DESCRIPTION.


COMMENCING at a 3/4 inch iron pipe found in the West right-of-way line of the
Southern Pacific Railroad/Union Pacific Railroad 100 foot wide right-of-way
described in Volume 69 at Page 410 of the Deed Records of Liberty County, Texas,
for the Northeast comer of said 9.43 acres. Said COMMENCING POINT has a State
Plane Coordinate Value of Y=l 0,015,250.46 and X=4,015,864.67.


THENCE: South 10°24'11" West along the East line of said 9.43 acres and the West
line of said Railroad for a distance





--------------------------------------------------------------------------------

Exhibit 10.5


of 714.00 feet to a point for the Northeast corner and POINT OF BEGINNING of
this tract. Said BEGINNING POINT has a State Plane Coordinate Value of
Y=l0,014,548.10 and X=4,015,735.73.


THENCE: Continue South 10°24'1l " West along the East line of this tract, the
East line of said 9.43 acres, the East line of said 0.6428 of an acre, the East
line of said 8.179 acres, the East line of said 0.6605 of an acre, the East line
of said 387.716 acres and the West line of said Railroad, for a distance of
11,975.24 feet to a point for the Southeast corner of this tract.


THENCE: North 45°39'48" West along the South line of this tract for a distance
of 370.80 feet to an angle point in said line.


THENCE: North 64°25'10" West along the South line of this tract for a distance
of 121.23 feet to a point for the BEGINNING POINT of a curve to the right,
concave Northeasterly.


THENCE: Along and around said curve to the right, in a Northwesterly direction,
along the South line of this tract, said curve having a radius of 278.59 feet, a
central angle of 55°23'16" and a chord bearing and distance of North 33°26'52"
West 258.95 feet, for an arc length of 269.31 feet to the TERMINATION POINT of
said curve.


THENCE: North 11°16'48" West along the South line ofthis tract for a distance of
94.88 feet to a point for the BEGINNING POINT of a curve to the left, concave
Southwesterly.


THENCE: Along and around said curve to the left, in a Northwesterly direction,
along the South line of this tract, said curve having a radius of 100.83 feet, a
central angle of 31°33'57" and a chord bearing and distance of North 26°04'50"
West 54.85 feet, for a distance of 55.55 feet to the TERMINATION POINT of said
curve.


THENCE: North 50°28'52" West along the South line of this tract for a distance
of 53.59 feet to an angle point in said line.


THENCE: North 79°09'07" West along the South line of this tract for a distance
of
118.53 feet to a point for the BEGINNING POINT of a curve to the right, concave
Northerly.


THENCE: Along and around said curve to the right, in a Northwesterly direction,
along the South line of this tract, said curve having a radius of 766.47 feet, a
central angle of 15°16'42" and a chord bearing and distance of North 64°02'19"
West 203.78 feet, for an arc length of 204.38 feet to the TERMINATION POINT of
said curve.


THENCE: North 46°35'03" West along the South line of this tract for a distance
of 73.25 feet to a point for the BEGINNING POINT of a curve to the right,
concave Northeasterly.


THENCE: Along and around said curve to the right, in a Northwesterly direction,
along the South line of this tract, said curve having a radius of 1265.11 feet,
a central angle of 08°49'2411 and a chord bearing and distance of North 39°45'41
II West 194.63 feet, for an arc length of 194.82 feet to the TERMINATION POINT
of said curve.


THENCE: North 31°13'25" West along the South line of this tract for a distance
of 77.48 feet to a point for the BEGINNING POINT of a curve to the right,
concave Northeasterly.


THENCE: Along and around said curve to the right, in a Northwesterly direction,
along the South line of this tract, said curve having a radius of 532.17 feet, a
central angle of 05°54'1411 and a chord bearing and distance of North 34°31'4511
West 54.81 feet, for an arc length of 54.84 feet to the TERMINATION POINT of
said curve.


THENCE: North 36°58'09" West along the South line of this tract for a distance
of 95.38 feet to a point for the Southwest corner of this tract.


THENCE: North 10°06'29" East along the Southernmost West line of this tract for
a distance of 2061.47 feet to an angle point in said line.





--------------------------------------------------------------------------------

Exhibit 10.5




THENCE: North 23°37'17" East along the Southernmost West line of this tract for
a distance of 3542.57 feet to the BEGINNING POINT of a curve to the left,
concave Westerly.


THENCE: Along and around said curve to the left, in a Northerly direction, along
the Southernmost West line of this tract, said curve having a radius of 250.00
feet, a central angle of 47°33'34" and a chord bearing and distance of North
00°09'30" West 201.61 feet, for an arc length of 207.52 feet to the TERMINATION
POINT of said curve.


THENCE: North 23°56'17" West along the Southernmost West line of this tract for
a distance of 88.32 feet to the BEGINNING POINT of a curve to the right, concave
Easterly.


THENCE: Along and around said curve to the right, in a Northerly direction,
along the Southernmost West line of this tract, said curve having a radius of
61.37 feet, a central angle of 58°06'24" and a chord bearing and distance of
North 01°21'36" West 59.61 feet, for an arc length of 62.24 feet to the
TERMINATION POINT of said curve.


THENCE: North 25°23'29" East along the Southernmost West line of this tract for
a distance of 87.15 feet to an angle point in said line.


THENCE: North 25°43'49" East along the Southernmost West line of this tract for
a distance of 184.75 feet to an angle point in said line.


THENCE: North 32°12'03" East along the Southernmost West line of this tract for
a distance of 237.19 feet to an angle point in said line.


THENCE: North 28°23'03" East along the Southernmost West line of this tract for
a distance of 456.93 feet to a point for an interior corner of this tract.


THENCE: North 61°36'57" West along an exterior line of this tract for a distance
of
28.12 feet to a point for an exterior comer of this tract.


THENCE: North 28°23'03" East along an exterior West line of this tract for a
distance of
45.21 feet to a point for an exterior comer of this tract.


THENCE: South 61°36'57" East along an exterior line of this tract for a distance
of
28.12 feet to a point for an interior comer of this tract.


THENCE: North 28°23'03" East along an exterior West line of this tract for a
distance of
117.71 feet to an angle point in said line.


THENCE: North 31°11'20" East along an exterior West line of this tract for a
distance of
527.80 feet to a point for an exterior corner of this tract.


THENCE: South 58°48'40" East along an exterior line of this tract for a distance
of
61.15 feet to a point for an interior corner of this tract.


THENCE: North 23°17'21" East along the Northernmost West line of this tract for
a distance of 107.19 feet to the BEGINNING POINT of a curve to the left, concave
Westerly.


THENCE: Along and around said curve to the left, in a Northerly direction, along
the Northernmost West line of this tract, said curve having a radius of 1136.50
feet, a central angle of 04°05'28" and a chord bearing and distance of North
20°42'40" East 81.13 feet, for an arc length of 81.15 feet to the TERMINATION
POINT of said curve.


THENCE: North 17°28'06" East along the Northernmost West line of this tract for
a distance of 77.62 feet to the BEGINNING POINT of a curve to the left, concave
Westerly.


THENCE: Along and around said curve to the left, in a Northerly direction, along
the Northernmost West line of this





--------------------------------------------------------------------------------

Exhibit 10.5


tract, said curve having a radius of 2741.00 feet, a central angle of 08°04'51"
and a chord bearing and distance of North 13°41'11" East 386.26 feet, for an arc
length of 386.58 feet to the TERMINATION POINT of said curve.


THENCE: North 10°23'02" East along the Northernmost West line of this tract for
a distance of 2979.42 feet to a point for the Northwest comer of this tract.




THENCE: South 79°36'58" East along the North line of this tract for a distance
of 39.69 feet to the PLACE OF BEGINNING and containing within these boundaries
187.1838 acres or 8,153,728.10 square feet of land.


SURVEYOR'S CERTIFICATE


I, Juliene Ramsey, Registered Professional Land Surveyor No. 4379, do hereby
certify that the foregoing field notes were prepared from an actual survey made
on the ground, under my supervision, in March, April, May, June and July of 2014
and that all lines, boundaries and landmarks are accurately described therein.
All property comers referred to as "points" hereinabove are marked with set 1/2
inch iron rods, with cap (BHA), terrain permitting, or set 1/2 inch by 12 inch
galvanized spikes, with cap (BHA).





--------------------------------------------------------------------------------



WITNESS my hand and seal at Baytown, Texas, this the 9th day of July, A. D.,
2014.









--------------------------------------------------------------------------------



Juliene Ramsey
Registered Professional Land Surveyor No. 4379
14-4337.LEASE EXHIBIT A-1.fdn.doc
Hutchison & Associates, Inc. 1209 Decker Drive, Suite 100
Baytown, TX 77520
Engineering Firm #F-267
Surveying Firm #100293-00


STATE OF TEXAS)
COUNTY OF LIBERTY)
LEASE EXHIBIT A-2)


FIELD NOTES of a 3.2622 acre tract of land situated in the T. C. Railroad
Company Survey No. 39, Abstract 474, Liberty County, Texas. Said 3.2622 acres
being out of and a part of that certain 261.0209 acres (Tract XI) conveyed by
Bill Sjolander to CMC Railroad, Inc. by Deed dated January 10, 2008 and recorded
under County Clerk's File No. 2008000452 of the Official Public Records of
Liberty County, Texas. This 3.2622 acre tract is more particularly described by
the following metes and bounds, to-wit:


NOTE: BEARINGS ARE LAMBERT GRID BEARINGS AND ALL COORDINATES REFER TO THE TEXAS
STATE PLANE COORDINATE SYSTEM, CENTRAL ZONE, NAD 83. ALL DISTANCES ARE ACTUAL
DISTANCES. SCALE FACTOR = 1.000142861. REFERENCE IS MADE TO THE PLATS OF EVEN
DATE
ACCOMPANYING THIS METES AND BOUNDS DESCRIPTION.


BEGINNING at a 6 inch metal post found in the South line of Lot 8 of Brown &
Sterling Subdivision (map of record in Volume 37 at Page 2 of the Deed Records
of Liberty County, Texas) in the South line of the Elizabeth Munson League,
Abstract 88, Liberty County, Texas, the North line of said 261.0209 acres and
the North line of said T. C. Railroad Company Survey No. 39 for the Southwest
corner of that certain 9.43 acres (Tract XV) conveyed by Bill Sjolander to





--------------------------------------------------------------------------------

Exhibit 10.5


CMC Railroad, Inc. by Deed dated January 10, 2008 and recorded under County
Clerk's File No. 2008000452 of the Official Public Records of Liberty County,
Texas. Said BEGINNING POINT has a State Plane Coordinate Value of
Y=l0,011,205.18 and X=4,015,020.32.


THENCE: South 54°55'20" West along the East line of this tract for a distance of
453.17 feet to a point for the Southeast comer of this tract.


THENCE: South 87°44'49" West along the South line of this tract for a distance
of 375.15 feet to a point for an angle point in said line.


THENCE: South 47°42'39" West along the South line of this tract for a distance
of 9.99 feet to a point for an angle point in said line.


THENCE: South 28°12'44" West along the South line of this tract for a distance
of 15.31 feet to a point for an angle point in said line.


THENCE: South 11°48'16" West along the South line of this tract for a distance
of 14.95 feet to a point for the Southwest comer of this tract.




THENCE: North 02°37'47" West along the West line of this tract for a distance of
274.66 feet to a p.k. nail set in the North line of said 261.0209 acres, the
North line of said T. C. Railroad Company Survey No. 39, the South line of said
Munson League, the South line of said Lot 8 and the South line of Rolke Road
(County Road 4931 - dedicated 50 feet wide public right-of-way) for the
Northwest comer of this tract.


THENCE: North 87°22'13" East along the North line of this tract, the North line
of said 261.0209 acres, the North line of said T. C. Railroad Company Survey No.
39, the South line of said Munson League, the South line of said Rolke Road and
the South line of said Lot 8 for a distance of 776.83 feet to the PLACE OF
BEGINNING and containing within these boundaries 3.2622 acres or 142,102.94
square feet ofland.


SURVEYOR'S CERTIFICATE


I, Juliene Ramsey, Registered Professional Land Surveyor No. 4379, do hereby
certify that the foregoing field notes were prepared from an actual survey made
on the ground, under my supervision, in March, April, May, June and July of 2014
and that all lines, boundaries and landmarks are accurately described therein.
All property comers referred to as "points" hereinabove are marked with set 112
inch iron rods, with cap (BHA), terrain permitting, or set 1/2 inch by 12 inch
galvanized spikes, with cap (BHA).





--------------------------------------------------------------------------------



WI1NESS my hand and seal at Baytown, Texas, this the 9th day of July, A. D.,
2014.









--------------------------------------------------------------------------------



Juliene Ramsey
Registered Professional Land Surveyor No. 4379
14-4337.ENTRANCE EASEMENT EXHIBIT B.fdn .doc
Hutchison & Associates, Inc.
1209 Decker Drive, Suite 100
Baytown, TX 77520
Engineering Firm #F-267
Surveying Firm #100293-00


STATE OF TEXAS)





--------------------------------------------------------------------------------

Exhibit 10.5


COUNTY OF LIBERTY)
LEASE EXHIBIT A-3)


FIELD NOTES of a 1.3151 acre tract ofland situated in the T. C. Railroad Company
Survey No. 39, Abstract 474, Liberty County, Texas. Said 1.3151 acres being out
of and a part of that certain 261.0209 acres (Tract XI) conveyed by Bill
Sjolander to CMC Railroad, Inc. by Deed dated January 10, 2008 and recorded
under County Clerk's File No. 2008000452 of the Official Public Records of
Liberty County, Texas. This 1.3151 acre tract is more particularly described by
the following metes and bounds, to-wit:


NOTE: BEARINGS ARE LAMBERT GRID BEARINGS AND ALL COORDINATES REFER TO THE TEXAS
STATE PLANE COORDINATE SYSTEM, CENTRAL ZONE, NAD 83. ALL DISTANCES ARE ACTUAL
DISTANCES. SCALE FACTOR = 1.000142861. REFERENCE IS MADE TO THE PLATS OF EVEN
DATE ACCOMPANYING THIS METES AND BOUNDS DESCRIPTION.


COMMENCING at a 6 inch metal post found in the South line of Lot 8 of Brown &
Sterling Subdivision (map ofrecord in Volume 37 at Page 2 of the Deed Records of
Liberty County, Texas) in the South line of the Elizabeth Munson League,
Abstract 88, Liberty County, Texas, the North line of said T. C. Railroad
Company Survey No. 39 and the North line of said 261.0209 acres for the
Southwest corner of that certain 9.43 acres (Tract XV) conveyed by Bill
Sjolander to CMC Railroad, Inc. by Deed dated January 10, 2008 and recorded
under County Clerk's File No. 2008000452 of the Official Public Records of
Liberty County, Texas. Said COMMENCING POINT has a State Plane Coordinate Value
of Y=l 0,011,205.18 and X=4,0l 5,020.32.


THENCE: South 87°22'13" West along the South line of said Lot 8, the South line
of said Munson League, the South line of Rolke Road (County Road 493--dedicated
50 feet wide public right-of-way), the North line of said T. C. Railroad Survey
No. 39 and the North line of said 261.0209 acres for a distance of 815.11 feet
to a point for the Northeast comer and POINT OF BEGINNING of this tract. Said
BEGINNING POINT has a State Plane Coordinate Value of Y=to,011,166.85 and
X=4,014,206.05.


THENCE: South 02°28'58" East along the East line of this tract for a distance of
157.87 feet to a point for the Southeast comer of this tract.


THENCE: South 87°22' 13" West along the South line of this tract for a distance
of
362.66 feet to a point for the Southwest comer of this tract.


THENCE: North 02°37'47" West along the West line of this tract for a distance of
157.87 feet to a point in the North line of said 261.0209 acres, the North line
of said Survey No. 39, the South line of said Munson League and the South line
of Lot 21 of said Brown & Sterling Subdivision for the Northwest corner of this
tract.




THENCE: North 87°22'13" East along the North line of this tract, the South line
of RoIke Road, the South line of said Lot 21, the South line of said Munson
League, the North line of said 261.0209 acres and the North line of said Survey
No. 39 for a distance of 363.06 feet the PLACE OF BEGINNING and containing
within these boundaries 1.3151 acres or 57,284.22 square feet of land.


SURVEYOR'S CERTIFICATE


I, Juliene Ramsey, Registered Professional Land Surveyor No. 4379, do hereby
certify that the foregoing field notes were prepared from an actual survey made
on the ground, under my supervision, in March, April, May, June and July of 2014
and that all lines, boundaries and landmarks are accurately described therein.
All property comers referred to as "points" hereinabove are marked with set 112
inch iron rods, with cap (BHA), terrain permitting, or set 112 inch by 12 inch
galvanized spikes, with cap (BHA).


WITNESS my hand and seal at Baytown, Texas, this the 9th day of July, A. D.,
2014.


Juliene Ramsey
Registered Professional Land Surveyor No. 4379
14-4337.ENTRANCE EASEMENT EXHIBIT B.fdn .doc





--------------------------------------------------------------------------------

Exhibit 10.5


Hutchison & Associates, Inc.
1209 Decker Drive, Suite 100
Baytown, TX 77520
Engineering Firm #F-267
Surveying Firm #100293-00










STATE OF TEXAS) COUNTY OF LIBERTY)
DECLARATION EXHIBIT A, B & C)


FIELD NOTES of a 12.5911 acre tract ofland situated in the Elizabeth Munson
League, Abstract 88, Liberty County, Texas and the T. C. Railroad Company Survey
No. 39, Abstract 474, Liberty County, Texas. Said 12.5911 acres being out of and
a part of that certain 9.43 acres (Tract XV) and out of and a part of that
certain 261.0209 acres (Tract XI) conveyed by Bill Sjolander to CMC Railroad,
Inc. by Deed dated January 10, 2008 and recorded under County Clerk's File No.
2008000452 of the Official Public Records of Liberty County, Texas. Said tract
also being out of and a part of Lots 3, 4, 8, 9, 10 and 11 of the Brown &
Sterling Subdivision as recorded in Volume 37 at Page 2 of the Deed Records of
Liberty County, Texas. This 12.5911 acre tract is more particularly described by
the following metes and bounds, to-wit:


NOTE: BEARINGS ARE LAMBERT GRID BEARINGS AND ALL COORDINATES REFER TO THE TEXAS
STATE PLANE COORDINATE SYSTEM, CENTRAL ZONE, NAD 83. ALL DISTANCES ARE ACTUAL
DISTANCES. SCALE FACTOR = 1.000142861. REFERENCE IS MADE TO THE PLATS OF EVEN
DATE ACCOMPANYING THIS METES AND BOUNDS DESCRIPTION.


BEGINNING at a 6 inch metal post found in the South line of said Lot 8, in the
South line of said Munson League, the North line of said T. C. Railroad Company
Survey No. 39 and the North line of said 261.0209 acres. Said point being an
interior corner and POINT OF BEGINNING of this tract and the Southwest comer of
said 9.43 acres and has a State Plane Coordinate Value of Y=l0,011,205.18 and
X=4,01 5,020.32.


THENCE: North 10°24'11" East along the West line of this tract and the West line
of said 9.43 acres for a distance of 4107.36 feet to a point for the
Northernmost Northwest comer of this tract and the Northwest corner of said 9.43
acres.


THENCE: North 87°20'15" East along the Northernmost North line of this tract and
the North line of said 9.43 acres for a distance of 45.49 feet to a point for
the Northernmost Northeast comer of this tract.


THENCE: South 10°22'01" West along the Northernmost East line of thls tract for
a distance of 1047.50 feet to a point for an angle point in said line.




THENCE: South 10°22'1 l " West along the Northernmost East line of this tract
for a distance of 977.48 feet to a point for an angle point in said line.


THENCE: South 10°23'15" West along the Northernmost East line of this tract for
a distance ofl Ol0.23 feet to a point for an angle point in said line.


THENCE: South 10°23'22" West along the Northernmost East line of this tract for
a distance of 645.21 feet to a point for the BEGINNING POINT of a curve to the
right, concave Westerly.


THENCE: Along and around said curve to the right, in a Southerly direction,
along the Northernmost East line ofthis





--------------------------------------------------------------------------------

Exhibit 10.5


tract, said curve having a radius of 2939.42 feet, a central angle of 07°30'3 l
" and a chord bearing and distance of South 13°39'38" West 384.94 feet, for an
arc length of 385.21 feet to a point for the TERMINATION POINT of said curve.


THENCE: South 21°28'44" West along the Northernmost East line of this tract for
a distance of 50.51 feet to a point in the South line of said 9.43 acres, the
South line of said Lot 8 of Brown & Sterling Subdivision, the South line of said
Munson League and the North line of said Survey No. 39 for an interior corner of
this tract.


THENCE: North 87°22'13" East along the South line of said 9.43 acres, the South
line of said Lot 8 of Brown & Sterling Subdivision, the South line of said
Munson League and the North line of said Survey No. 39 for a distance of 19.89
feet to a point for an exterior corner of this tract.


THENCE : South 17°28'06" West along the middle East line of this tract for a
distance of
33.60 feet to a point for the BEGINNING POINT of a curve to the right, concave
Westerly.


THENCE: Along and around said curve to the right, in a Southerly direction,
along the middle East line of this tract, said curve having a radius of 1136.50
feet, a central angle of 04°05'28" and a chord bearing and distance of South
20°42'40" West 81.13 feet, for an
arc length of 81.15 feet to the TERMINATION POINT of said curve.


THENCE: South 23°17'21" West along the middle East line of this tract for a
distance of
107.19 feet to a point for an exterior corner of this tract.


THENCE: North 58°48'40" West along an interior line of this tract for a distance
of
61.15 feet to a point for an interior corner of this tract.


THENCE: South 31°11'20" West along an East line of this tract for a distance of
149.59 feet a point in said line.




THENCE: Continue South 31°11'20" West along an East line of this tract for a
distance of 378.21 feet to an angle point in said line.


THENCE: South 28°23'03" West along the Northernmost East line of this tract for
a distance of 117.71 feet to a point for an exterior corner of this tract.


THENCE: North 61°36'57" West along an interior line of this tract for a distance
of
28.12 feet to a point for an interior corner of this tract.


THENCE: South 28°23'03" West along an interior line ofthis tract for a distance
of
45.21 feet to a point for an interior comer of this tract.


THENCE: South 61°36'57" East along an interior line of this tract for a distance
of 28.12 feet to a point for an exterior comer of this tract.


THENCE: South 28°23'03" West along the Southernmost East line of this tract for
a distance of 456.93 feet to an angle point in said line.


THENCE: South 32°12'06" West along the Southernmost East line of this tract for
a distance of 27.23 feet to an angle point in said line.


THENCE: South 32°12'03" West along the Southernmost East line of this tract for
a distance of 209.96 feet to a point for the Southernmost comer of this tract.
Said point being the BEGINNING POINT of a curve to the left, concave Westerly.


THENCE: Along and around said curve, in a Northerly direction, along the
Southernmost West line of this tract, said curve having a radius of 485.48 feet,
a central angle of 27°18'29" and a chord bearing and distance of North 10°08'47"
East 229.20 feet, for an arc length of 231.39 feet to the TERMINATION POINT of
said curve.





--------------------------------------------------------------------------------

Exhibit 10.5




THENCE: North 02°56'33" West along the Southernmost West line of this tract for
a distance of 835.03 feet to a point for the Westernmost Northwest comer of this
tract.


THENCE: North 87°54'16" East along the Westernmost North line of this tract for
a distance of 28.03 feet to an angle point in said line.


THENCE: North 88°42'47" East along the Westernmost North line of this tract for
a distance of 4.32 feet to a point for an interior comer of this tract.


THENCE: North 11°48'16" East along the Northenunost West line of this tract for
a distance of 14.95 feet to an angle point in said line.


THENCE: North 28°12'44" East along the Northernmost West line of this tract for
a distance of 15.31 feet to an angle point in said line.


THENCE: North 47°42'39" East along the Northernmost West line of this tract for
a distance of 9.99 feet to a point for an exterior Northwest comer of this
tract.


THENCE: North 87°44'49" East along an exterior North line of this tract for a
distance of 375.15 feet to an angle point in said line.


THENCE: North 54°55'20" East along an exterior North line of this tract for a
distance of 453.17 feet to the PLACE OF BEGINNING and containing within these
boundaries 12.5911 acres or 548,469.63 square feet ofland.


SURVEYOR'S CERTIFICATE


I, Juliene Ramsey, Registered Professional Land Surveyor No. 4379, do hereby
certify that the foregoing field notes were prepared from an actual survey made
on the ground, under my supervision, in March, April, May, June and July of 2014
and that all lines, boundaries and landmarks are accurately described therein.
All property corners referred to as "points" hereinabove are marked with set 1/2
inch iron rods, with cap (BHA), terrain permitting, or set 112 inch by 12 inch
galvanized spikes, with cap (BHA).


WITNESS my hand and seal at Baytown, Texas, this the 9th day of July, A. D.,
2014.




Juliene Ramsey
Registered Professional Land Surveyor No. 4379
14-4337.DECLARATION EXHIBIT ABC.rev.fdn.doc
Hutchison & Associates, Inc. 1209 Decker Drive, Suite 100
Baytown, TX 77520 Engineering Firm #F-267 Surveying Firm # 100293-00










STATE OF TEXAS)
COUNTY OF LIBERTY)
ENTRANCE EASEMENT EXHIBIT B)


FIELD NOTES of a 0.2434 of an acre tract of land situated in the T. C. Railroad
Company Survey No. 39, Abstract 474, Liberty County, Texas. Said 0.2434 of an
acre being out of and a part of that certain 261.0209 acres (Tract XI) conveyed





--------------------------------------------------------------------------------

Exhibit 10.5


by Bill Sjolander to CMC Railroad, Inc. by Deed dated January 10, 2008 and
recorded under County Clerk's File No. 2008000452 of the Official Public Records
of Liberty County, Texas. This 0.2434 of an acre is more particularly described
by the following metes and bounds, to-wit:


NOTE: BEARINGS ARE LAMBERT GRID BEARINGS AND ALL COORDINATES REFER TO THE TEXAS
STATE PLANE COORDINATE SYSTEM, CENTRAL ZONE, NAD 83. ALL DISTANCES ARE ACTUAL
DISTANCES . SCALE FACTOR = 1.000142861. REFERENCE IS MADE TO THE PLATS OF EVEN
DATE ACCOMPANYING THIS METES AND BOUNDS DESCRIPTION.


COMMENCING at a 6 inch metal post found in the South line of Lot 8 of Brown &
Sterling Subdivision (map of record in Volume 37 at Page 2 of the Deed Records
of Liberty County, Texas) in the South line of the Elizabeth Munson League,
Abstract 88, Liberty County, Texas, the North line of said T. C. Railroad
Company Survey No. 39 and the North line of said 261.0209 acres for the
Southwest comer of that certain 9.43 acres (Tract XV) conveyed by Bill Sjolander
to CMC Railroad, Inc. by Deed dated January 10, 2008 and recorded under County
Clerk's File No. 2008000452 of the Official Public Records of Liberty County,
Texas. Said COMMENCING POINT has a State Plane Coordinate Value of Y= l
0,011,205.18 and X=4,015,020.32.


THENCE: South 87°22'13 " West along the South line of said Lot 8, the South line
of said Munson League, the South line of Rolke Road (County Road 493--dedicated
50 feet wide public right-of-way) , the North line of said T. C. Railroad Survey
No. 39 and the North line of said 261.0209 acres for a distance of 776.82 feet
to a p.k. nail set for the Northeast corner and POINT OF BEGINNING of this
tract. Said BEGINNING POINT has a State Plane Coordinate Value of Y=l 0,011
,169.63 and X=4,014,244.22.


THENCE: South 02°37'47" East along the East line of this tract for a distance of
274.66 feet to a point for the Southeast comer of this tract.


THENCE: South 88°42'47" West along the South line of this tract for a distance
of 4.32 feet to a point for an angle point in said line.


THENCE: South 87°54'16" West along the South line of this tract for a distance
of 28.03 feet to a point for an angle point in said line.




THENCE: South 84°16'17" West along the South line of this tract for a distance
of 6.65 feet to a point for the Southwest corner of this tract.


THENCE: North 02°28'58" West along the West line of this tract for a distance of
274.66 feet to a point in the North line of said 261.0209 acres, the North line
of said Survey No. 39, the South line of said Munson League and the South line
of Lot 21 of said Brown & Sterling Subdivision for the Northwest corner ofthis
tract. Said point being the Southwest corner of said Rolke Road.


THENCE: North 87°22'13" East along the North line of this tract, the South line
of said Rolke Road, the South line of said Lot 21 and Lot 8, the South line of
said Munson League, the North line of said 261.0209 acres and the North line of
said Survey No. 39 for a distance of 38.28 feet the PLACE OF BEGINNING and
containing within these boundaries 0.2434 of an acre or 10,603.44 square feet
ofland.


SURVEYOR'S CERTIFICATE


I, Juliene Ramsey, Registered Professional Land Surveyor No. 4379, do hereby
certify that the foregoing field notes were prepared from an actual survey made
on the ground, under my supervision, in March, April, May, June and July of 2014
and that all lines, boundaries and landmarks are accurately described therein.
All property comers referred to as "points" hereinabove are marked with set 1/2
inch iron rods, with cap (BHA), terrain permitting, or set 112 inch by 12 inch
galvanized spikes, with cap (BHA).





--------------------------------------------------------------------------------



WITNESS my hand and seal at Baytown, Texas, this the 9th day of July, A. D.,
2014.





--------------------------------------------------------------------------------

Exhibit 10.5




Juliene Ramsey
Registered Professional Land Surveyor No. 4379
14-4337.ENTRANCE EASEMENT EXHIBIT B.fdn .doc
Hutchison & Associates, Inc.
1209 Decker Drive, Suite 100
Baytown, TX 77520
Engineering Firm #F-267
Surveying Firm #100293-00









--------------------------------------------------------------------------------



EXHIBIT C


FORM OF SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT




RETURN TO:


[ l


SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT


THIS    SUBORDINATION,    NON-DISTURBANCE    AND    ATTORNMENT AGREEMENT
(hereinafter referred to as "Agreement") made this _ day of    , 2014, among
[    ], a [    ], having an address at [    ] and its successors and/or
permitted assigns (hereinafter referred to as "LENDER"), BNSF RAILWAY COMPANY
(F/K/A THE BURLINGTON NORTHERN AND SANTA FE RAILWAY COMPANY, a [Delaware]
corporation, having an address at [    ] (hereinafter referred to as "Tenant"),
and TRT LEASECO, LLC, a Delaware limited liability company, having an address at
8811 FM 1960 Bypass, Suite 310, Humble, TX 77338 (hereinafter referred to as
"Landlord").


RECITALS:


A. Tenant is the tenant and lessee under that certain Lease, dated    , 2014,
between Tenant and Landlord (as the same may now or hereafter be amended,
restated, replaced or otherwise modified, collectively, the "Lease") relating to
the premises described in the Lease (hereinafter referred to as the "Premises"),
located at the real property more particularly described on Exhibits A-1, A-2
and A-3 attached hereto (hereinafter referred to as the "Property").


B. Lender has made or will make a loan to Landlord (hereinafter referred to as
the "Loan"), which such Loan is (i) secured by a deed of trust, mortgage or
security deed (as the same may be amended, restated, extended, or otherwise
modified from time to time, the "Deed of Trust" and an assignment of leases and
rents (as the same may be amended, restated, extended, or otherwise modified
from time to time, the "Assignment of Leases", in each case, from Landlord to
Lender covering the Premises and (ii) evidenced by certain other documents and
instruments by and among Lender and Landlord, among others (the same, together
with the Deed of Trust and Assignment of Leases, collectively, the "Loan
Documents").


C. Tenant has agreed that the Lease shall be subject and subordinate to the Loan
and Loan Documents, provided that Landlord shall continue to remain liable for
its obligations under the Lease to the extent provided therein and Tenant is
assured of continued occupancy of the Premises under the terms of the Lease
subject to and in accordance with the terms hereof.


NOW, THEREFORE, for and in consideration of the mutual covenants herein
contained, the sum of Ten Dollars ($10.00) and other good and valuable
considerations, the receipt and sufficiency of which are hereby acknowledged,
and notwithstanding anything in the Lease to the contrary, it is hereby agreed
as follows:
1.Subordination and Consent. Lender, Tenant and Landlord do hereby covenant and
agree that the Lease with





--------------------------------------------------------------------------------

Exhibit 10.5


all rights, options, liens and charges created thereby (including, without
limitation, any option or rights contained in the Lease, or otherwise existing,
to acquire any or all of the Premises or any superior leasehold interest
therein), is and shall continue to be subject and subordinate in all respects to
the lien and terms of the Loan Documents, and to any renewals, modifications,
consolidations, replacements and extensions thereof and to all advancements made
thereunder. Tenant acknowledges that Landlord will execute and deliver to Lender
an assignment of the Lease as security for the Loan, and Tenant hereby expressly
consents to such assignment, subject to the terms hereof. Tenant and Landlord
agree that if there is a default by Landlord in the performance and observance
of any of the terms of such Loan, Lender may, at its option, demand all Fixed
Rent (as such term is defined in the Lease) due under the Lease be paid by
Tenant directly to Lender at the address specified below, or as otherwise
specified by Lender in lieu of paying Fixed Rent to Landlord. Tenant and
Landlord agree that upon Lender's written request for payment of Fixed Rent
directly to Lender, Tenant will timely remit any and all Fixed Rent due under
the Lease directly to, and payable to the order of, Lender. Such payments to
Lender will constitute performance of Tenants payment obligations under the
Lease.


2.Non-Disturbance. Lender does hereby agree with Tenant that, in the event
Lender succeeds to Landlord's interest in the Premises by foreclosure,
conveyance in lieu of foreclosure or otherwise, so long as Tenant is not in
default under the Lease beyond any applicable cure period, (a) the Lease shall
continue in full force and effect as a direct Lease between Lender and Tenant,
upon and subject to all of the terms, covenants and conditions of the Lease
(including, without limitations, Tenant's rights of first offer and rights of
first refusal set forth in Sections 44 and 45 of the Lease), for the balance of
the term of the Lease, and Lender shall not disturb the possession of Tenant,
and (b) the Premises shall be subject to the Lease and Lender shall recognize
Tenant as the tenant of the Premises for the remainder of the term of the Lease
in accordance with the provisions thereof; provided, however, that Lender shall
not be:


i.subject to any claims, offsets or defenses which Tenant might have against any
prior landlord (including Landlord) unless Lender has received notice of the
same and the condition or circumstance giving rise to any such claim, offset or
defense under the Lease continues following the date on which Lender succeeds to
the rights of Landlord in which event, Tenant shall have such rights, if any,
against Lender only for the period of time subsequent to the date upon which
Lender succeeds to the rights of Landlord;


ii.liable for any act or omission of any prior landlord (including Landlord)
unless Lender has received notice of the same and such act or omission under the
Lease continues following the date on which Lender succeeds to the rights of
Landlord in which event, Tenant shall have such rights, if any, against Lender
only for the period of time subsequent to the date upon which Lender succeeds to
the rights of Landlord;


iii.    liable to cure any default by any prior landlord (including Landlord)
unless Lender has received notice of the same and such default under the Lease
continues following the date on which Lender succeeds to the rights of Landlord,
in which event, Tenant shall have such rights, if any, against Lender only for
the period of time subsequent to the date upon which Lender succeeds to the
rights of Landlord;


iv.    bound by any rent or additional rent which Tenant might have paid more
than one month in advance or any security deposit or other prepaid charge paid
to any prior landlord (including Landlord) unless transferred to Lender;


v.    bound by any amendment or modification of the Lease made without its
written consent; or


vi.    liable for any deposit that Tenant may have given to any previous
landlord (including Landlord) which has not, as such, been transferred to
Lender.


Nothing contained herein shall (a) prevent Lender from naming Tenant in any
foreclosure or other action or proceeding initiated by Lender pursuant to the
Loan Documents, but only to the extent necessary under applicable law in order
for Lender to avail itself of and complete the foreclosure or other remedy, or
(b) constitute a release by Tenant of any claims Tenant may have against any
prior Landlord, subject, however, to the limitation on Landlord's liability
contained in the Lease.


3.Attornment. Tenant does hereby agree with Lender that, in the event Lender
becomes the owner of the Property by foreclosure, conveyance in lieu of
foreclosure or otherwise, then (a) Tenant shall attom to and recognize Lender as
the landlord under the Lease for the remainder of the term thereof, and Tenant
shall perform and observe its obligations thereunder, subject only to the terms
and conditions of the Lease, and (b) subject to Section 2 and Section 7 hereof,
Lender shall thereafter be responsible for the performance of the obligations of
the Landlord under the Lease arising from and after the date it becomes owner of
the Property. If required by applicable law, Tenant further covenants and agrees
to execute and deliver upon request of Lender an appropriate agreement of
attomment to Lender and any subsequent titleholder of the Premises provided the
terms





--------------------------------------------------------------------------------

Exhibit 10.5


and conditions of the Lease shall in no way be modified.


4.Lease Defaults. In the event Landlord shall fail to perform or observe any of
the terms, conditions or agreements in the Lease, Tenant shall give written
notice thereof to Lender and Lender shall have the right (but not the
obligation) to cure such default. Tenant shall not take any action to terminate,
rescind or avoid the Lease or to withhold any rent or other monetary obligations
thereunder, for a period of thirty (30) days following receipt of such written
notice by Lender; provided, however, that in the case of any default which
cannot with diligence be cured within said thirty (30) day period, if Lender
shall proceed promptly to cure such default and thereafter prosecute the curing
of such default with diligence and continuity (including without limitation
commencing foreclosure proceedings if necessary to effect the cure), the time
within which such default may be cured shall be extended for such period as may
be reasonably necessary, not to exceed an additional one-hundred fifty (150)
days (or as may be commercially reasonable if possession of the Premises is
required to effectuate such cure and Lender is diligently prosecuting
foreclosure proceedings), to complete the curing of such default with diligence
and continuity.


5.Purchase Rights. Tenant confirms to Lender that it shall have no rights under
Sections 44 or 45 of the Lease in the event (i) Lender forecloses pursuant to
the Deed of Trust, (ii) Lender exercises any power of sale granted to it with
respect to the Premises or (iii) Lender accepts a deed in lieu of foreclosure
with respect to the Premises; provided, that Tenant shall have all rights under
Sections 44 and 45 of the Lease with respect to any subsequent sale by Lender or
any of Lender's successor and assigns.


6.Obligations and Liability of Lender. Lender shall have no obligations nor
incur any liability with respect to any warranties of any nature whatsoever,
whether pursuant to the Lease or otherwise, including, without limitation, any
warranties respecting use, compliance with zoning, hazardous wastes or
environmental laws, Landlord's title, Landlord's authority, habitability,
fitness for purpose or possession. Furthermore, in the event that Lender shall
acquire Landlord's interest in the Premises, Lender shall have no obligation,
nor incur any liability, other than as provided in Section 34 of the Lease.
Lender shall not, either by virtue of the Loan Documents or this Agreement, be
or become a mortgagee in possession or be or become subject to any liability or
obligation under the Lease or otherwise until Lender shall have acquired the
Landlord's interest in the Premises and then such liability or obligation of
Lender under the Lease shall extend only to those liabilities or obligations
continuing on, or arising on or after, the date the Lender has acquired the
Landlord's interest in the Premises. Without limiting the generality of the
foregoing, neither the Loan Documents nor this Agreement shall, prior to
Lender's acquisition of Landlord's interest in the Premises, operate to place
responsibility for the control, care, management or repair of the Premises upon
Lender or impose upon Lender responsibility for the carrying out of any of the
terms or conditions of the Lease, and Lender shall not be responsible or liable
for any waste committed on either the Premises or the Premises by any party
whatsoever, for any dangerous or defective condition of the Premises or for any
negligence in the management, upkeep, repair or control of the Premises.


7.Severability. If any portion or portions of this Agreement shall be held
invalid or inoperative, then all of the remaining portions shall remain in full
force and effect, and, so far as is reasonable and possible, effect shall be
given to the intent manifested by the portion or portions held to be invalid or
inoperative.


8.Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF TEXAS.


9.Notices. So long as the Deed of Trust remains outstanding and unsatisfied,
Tenant will mail or deliver to Lender, at the address herein below provided, a
copy of all notices permitted or required to be given to the Landlord by Tenant
under and pursuant to the terms and provisions of the Lease. All notices or
other communications required or permitted to be given pursuant to the
provisions hereof shall be subject to and delivered in accordance with Section
27 of the Lease. For purposes of notice, the addresses of the parties shall be:


Lender:


[    ]


with a copy to:


[    ]





--------------------------------------------------------------------------------

Exhibit 10.5






Landlord:


[    ]




with a copy to:


[    ]


Tenant:


[    ]




with a copy to:


[    ]




Notwithstanding the foregoing, any party shall have the right to change its
address for notice hereunder to any other location within the continental United
States by the giving of thirty (30) days' notice to the other parties in the
manner set forth herein.


10.Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective heirs, legal representatives,
successors, successors-in-title and assigns. Without limitation of any provision
contained herein, as used herein, the term (i) "landlord" refers to Landlord and
to any successor to the interest of Landlord under the Lease and ("Lender"
refers to Lender and to any assignee of the note secured by the Deed of Trust,
Lender's servicer of the Loan, if any and any purchaser or other successor to
Lender's interests hereunder.


11.Tenant's Personal Property. In no event shall the Deed of Trust cover or
encumber (and shall not be construed as subjecting in any manner to the lien
thereof) any of Tenant's personal property or personal property of third parties
(other than Landlord) in the care, custody or control of Tenant.


12.Counterparts. This Agreement may be executed in one or more counterparts,
each of which when so executed shall be deemed to be an original, but all of
which when taken together shall constitute one and the same instrument


13.Headings. The headings, captions, and arrangements used in this Agreement are
for convenience only and shall not affect the interpretation of this Agreement.


[SIGNATURE PAGES FOLLOW]
IN WITNESS WHEREOF, the parties hereto have executed this Agreement under seal
as of the date first above written.


LENDER:






[    ]
                            
By:            
Name:             
Title:             













--------------------------------------------------------------------------------

Exhibit 10.5


STATE OF             )
COUNTY OF             )






This instrument was acknowledged before me on the    day of    , by
________, of [
], a [    ] corporation on behalf of said corporation.



[SEAL]








Notary Public - State of    _






My Commission Expires:










    
Printed Name of Notary Public
IN WITNESS WHEREOF, the parties hereto have executed this Agreement under seal
as of the date first above written.


TENANT:


BNSF RAILWAY COMPANY




By:            
Name:             
Title:             


STATE OF             )
COUNTY OF             )






This instrument was acknowledged before me on the    day of    , by
, of BNSF Railway Company, a [Delaware] corporation, on behalf of said
corporation.



[SEAL]








Notary Public - State of    _






My Commission Expires:









--------------------------------------------------------------------------------

Exhibit 10.5








Printed Name of Notary Public
IN WITNESS WHEREOF, the parties hereto have executed this Agreement under seal
as of the date first above written.


LANDLORD:


TRT LEASECO, LLC










By:            
Name:             
Title:             












STATE OF             )
COUNTY OF             )


This instrument was acknowledged before me on the    day of    , by
, of TRT LEASECO, LLC, a [    ] on behalf of said company.



[SEAL]








Notary Public - State of    _






My Commission Expires:






Printed Name of Notary Public




EXHIBIT D-1


FORM OF TENANT ESTOPPEL




    _, 20_


[    l
[    l
[    l
Attention: [    ]





--------------------------------------------------------------------------------

Exhibit 10.5




Re:
Lease of the Premises defined in that certain Lease between TRT Leaseco, LLC
("Landlord") and BNSF Railway Company (f/k/a The Burlington Northern and Santa
Fe Railway Company ("Tenant"), dated as of [    ], 2014 (the "Lease")



Ladies and Gentlemen :


Subject to any exceptions set forth on Exhibit A hereto, Tenant hereby certifies
as follows:


1. Tenant is the tenant under the Lease. The Lease is in full force and effect,
and unmodified except as to the following


2.
The Lease has not been canceled or terminated.



3.
The current monthly Fixed Rent under the Lease is $     . Tenant's last date of
payment of Fixed Rent, Additional Rent, and other sums due under the Lease
("Rent") was    , and such payment applies through the month of     , and,
except for such payment, Tenant has paid no Rent in advance. (The terms "Fixed
Rent" and "Additional Rent" are as used or defined in the Lease.). Tenant has
not posted a security deposit with Landlord.



4.
Tenant has accepted possession of the Premises described in the Lease and is
occupying such Premises.



5.
The term of the Lease commenced on [ ], 2014, and expires on February 28, 2034.
Tenant has two (2) options to extend the term of the Lease for a period of five
(5) years each. Tenant has no right to terminate the Lease prior to its stated
expiration other than as specifically set forth in the Lease.



6.
To the best of Tenant's knowledge, Landlord is not in breach or default under
any of its obligations set forth in the Lease, and Tenant is aware of no facts
which, with the passage of time, the giving of notice, or both, would constitute
a breach or default by Landlord under the Lease.



7.
Tenant is not in default under any of its obligations set forth in the Lease and
to the best of Tenant's knowledge, there is no fact which, with the passage of
time, the giving of notice, or both, would constitute a Tenant default under the
Lease. Tenant has not given Landlord notice of its intention to vacate the
Premises prior to the end of the term of the Lease. Tenant's interest under the
Lease has not been assigned, by operation of law or otherwise, and no sublease,
concession agreement or license covering the Premises or any portion thereof has
been entered into by Tenant.



8.
To the best of Tenant's knowledge, Tenant has no claims or defenses against
Landlord with respect to the Lease or the Premises and Tenant has no offsets,
defenses or claims against rental or any other amount payable under the Lease.
There are no tenant improvements costs, allowances or similar amounts that the
Landlord is obligated to pay under the Lease, and the Lease is not subject to
any rental concessions or leasing brokerage commissions.



9.
No bankruptcy proceeding, whether voluntary or otherwise, is pending or, to the
best of Tenant's knowledge, threatened against Tenant.



10.
To the best of Tenant's knowledge, its use, maintenance and operation of the
Premises complies with, all applicable federal, state, county or local statutes,
laws, rules and regulations of any governmental authorities, including those
relating to environmental, health or safety matters.







The undersigned has executed this Estoppel Certificate for the benefit of, and
with the knowledge and understanding that, Landlord, [ ] and [its/their]
respective affiliates, successors, and assigns may rely on this Estoppel
Certificate. Each person signing this Estoppel Certificate is duly authorized to
bind Tenant.


Dated this day of    , 20 .


TENANT:







--------------------------------------------------------------------------------

Exhibit 10.5








By:.    ------------------
Name:
Title:




Exhibit A to Tenant Estoppel Certificate




[Specify any exceptions to certifications or, if there are no exceptions,
specify none]




EXHIBIT D-2


FORM OF LANDLORD ESTOPPEL




    , 20_


[    l
[    l
[    l
Attention: [    ]


Re:
Lease of the Premises defined in that certain Lease between TRT Leaseco, LLC
("Landlord") and BNSF Railway Company (f/k/a The Burlington Northern and Santa
Fe Railway Company ("Tenant"), dated as of [    ], 2014 (the "Lease")



Ladies and Gentlemen:


Subject to any exceptions specified on Exhibit A hereto, Landlord hereby
certifies as follows:


1.
The Lease is in full force and effect, and unmodified except as to the
following:





2.
The Lease has not been canceled or terminated.



3.
The current monthly Fixed Rent under the Lease is $    . Tenant's last date of
payment of Fixed Rent, Additional Rent, and other sums due under the Lease
("Rent") was    , and such payment applies through the month of     , and,
except for such payment, Tenant has paid no Rent in advance. (The terms "Fixed
Rent" and "Additional Rent" are as used or defined in the Lease.). Tenant has
not posted a security deposit with Landlord.



4.
The term of the Lease commenced on [ ], 2014, and expires on February 28, 2034.
Tenant has two (2) options to extend the term of the Lease for a period of five
(5) years each.



5.
To the best of Landlord's knowledge, Tenant is not in breach or default under
any of its obligations set forth in the Lease, and Landlord is aware of no facts
which, with the passage of time, the giving of notice, or both, would constitute
a breach or default by Tenant under the Lease.



6.
Landlord is not in default under any of its obligations set forth in the Lease
and to the best of Landlord's knowledge, there is no fact which, with the
passage of time, the giving of notice, or both, would constitute a Landlord
default under the Lease.



7.
Landlord has received no written no claims or defenses from Tenant against
Landlord with respect to the Lease or the Premises and, to Landlord's knowledge,
Tenant has no offsets, defenses or claims against rental or any other amount
payable under the Lease. There are no tenant improvements costs, allowances or
similar






--------------------------------------------------------------------------------

Exhibit 10.5


amounts that the Landlord is obligated to pay under the Lease, and the Lease is
not subject to any rental concessions or leasing brokerage commissions.


8.
No bankruptcy proceeding , whether voluntary or otherwise, is pending or, to the
best of Landlord's knowledge , threatened against Landlord.





The undersigned has executed this Estoppel Certificate for the benefit of, and
with the knowledge and understanding that, Tenant, [ ] and [its/their]
respective affiliates, successors, and assigns may rely on this Estoppel
Certificate. Each person signing this Estoppel Certificate is duly authorized to
bind Landlord.


Dated this __ day of    , 20_.


LANDLORD :








By:    _
Name: Title:




Exhibit A to Landlord Estoppel Certificate




[Specify any exceptions to certifications, or if there are no exceptions,
specify none]




EXHIBIT E


FORM OF MEMORANDUM OF LEASE






MEMORANDUM OF LEASE




This Memorandum of Lease is made as of this day of    , 2014, by and between TRT
LEASECO, LLC, a Delaware limited liability company, hereinafter called "Landlord
," and BNSF RAILWAY COMPANY (FIK/A THE BURLINGTON NORTHERN AND SANTA FE RAILWAY
COMPANY), a Delaware corporation, hereinafter called "Tenant".


Landlord and Tenant entered into a Lease (the "Lease"), dated June 1, 2014,
whereby Landlord leases to Tenant, and Tenant leases from Landlord, for a term
of approximately twenty (20) years, commencing on June 1, 2014 and continuing to
and including May 31, 2034 ("Term"), the real property more particularly
described on Exhibits A-1, A-2 and A-3 attached hereto and hereinafter referred
to as the "Leased Premises." Other terms used herein but not defined shall have
the meanings set forth in the Lease.




The Lease, among other things, contains the following provisions:


1.Right of First Offer


A.Subject to Section 44(d) of the Lease, Tenant shall have a right of first
offer with respect to the sale of the Leased Premises as set forth in Section 44
of the Lease, subject to certain conditions, limitations and exceptions set
forth therein.


B.    Provisions governing the process for exercising this right of first offer,
limitations and restrictions on said exercise and the other terms, covenants and
conditions of said exercise are set forth at length in Section 44 of the Lease.





--------------------------------------------------------------------------------

Exhibit 10.5




2.
Right of First Refusal



A.Tenant shall have a right of first refusal with respect to the sale of the
Leased Premises to a Consumer (as defined in the Lease), a Competitor (as
defined in the Lease) or a Railroad Enterprise (as defined in the Lease) as set
forth in Section 45 of the Lease, subject to certain conditions, limitations and
exceptions set forth therein.


B.    Provisions governing the process for exercising this right of first
refusal, limitations and restrictions on said exercise and the other terms,
covenants and conditions of said exercise are set forth at length in Section 45
of the Lease.


3.Extension Options. Subject to the conditions, limitations and exceptions set
forth in the Lease, Tenant shall have the option to extend the Term for up to
two (2) consecutive periods of five (5) years each.


4.Assignment and Successors. This instrument shall also bind and benefit, as the
case may require, the heirs, legal representatives, assigns and successors of
the respective parties. This instrument shall not become binding upon the
parties until it shall have been executed and delivered by both Landlord and
Tenant.


5.Recording; No Modification of Lease. This Memorandum of Lease is made and
executed by the parties hereto for the purpose of recording the same in the
office of the public records of Liberty County, Texas, and is subject in each
and every respect, to the rents and other terms, covenants and conditions of the
Lease and this Memorandum of Lease is executed and delivered with the
understanding and agreement that the same shall not in any manner or form
whatsoever, alter, modify or vary the rents and other terms, covenants and
conditions of the Lease. Inthe event of any conflict between the terms of this
Memorandum of Lease and the Lease, the Lease shall control.


[Remainder of Page Intentionally Blank]
IN WITNESS WHEREOF, Landlord and Tenant have executed this Memorandum of Lease,
under seal, as of the day and year first above written.




LANDLORD:


TRT LEASECO, LLC, a Delaware limited liability company


By:--------------
Title: TENANT:
BNSF RAILWAY COMPANY
(f/k/a The Burlington Northern and Santa Fe Railway Company), a Delaware
corporation




By:      _ Name:
Title:




By:    _ Name:
Title:



























--------------------------------------------------------------------------------

Exhibit 10.5


































STATE OF    )
) SS
COUNTY OF    )


I hereby certify that on this day before me, an officer duly authorized in the
state aforesaid and in the county aforesaid to take acknowledgments, personally
appeared ____     , to me known to be the person described in and who executed
the foregoing instrument as [        ] of BNSF Railway Company (f/k/a The
Burlington Northern and Santa Fe Railway Company), a Delaware corporation, and
acknowledged before me that (s)he executed the same as such [    ] in the name
of and on behalf of said corporation. Witness my hand and official seal in the
county and state last aforesaid this day of ,2014 .


Notary Public




My commission expires:
[PRINT NAME]












STATE OF    )
) SS
COUNTY OF    )




I hereby certify that on this day before me, an officer duly authorized in the
state aforesaid    and in the county aforesaid to take acknowledgments,
personally appeared _________, to me known to be the person described in and who
executed the foregoing instrument as    of TRT Leaseco, LLC, a Delaware limited
liability company, and acknowledged before me that (s)he executed the same as
such     _ in the name of and on behalf of said limited liability company.
Witness my hand and official seal in the county and state last aforesaid this
day of    , 2014.






Notary Public




My commission expires:
[PRINT NAME]





